Exhibit 10.1

 

EXECUTION VERSION

 

RESTRUCTURING SUPPORT AGREEMENT

 

This RESTRUCTURING SUPPORT AGREEMENT (as amended, supplemented or otherwise
modified from time to time in accordance with the terms hereof, this
“Agreement”), dated as of June 9, 2016, is entered into by and among (i) Halcón
Resources Corporation (“Holdings” and, together with certain of its subsidiaries
that are parties hereto and listed on Schedule 1 hereto, the “Company”),
(ii) the undersigned beneficial holders, or investment advisors or managers for
the account of beneficial holders (the “Third Lien Noteholders” and, together
with their respective successors and permitted assigns and any subsequent Third
Lien Noteholder that becomes party hereto in accordance with the terms hereof,
the “Consenting Third Lien Noteholders”), of the 13.0% Senior Secured Third Lien
Notes due 2022 (the “Third Lien Notes”) issued under that certain Indenture,
dated as of September 10, 2015, by and among Holdings, as issuer, each of the
guarantors named therein, and U.S. Bank National Association, as indenture
trustee, as amended, modified, or otherwise supplemented from time to time (the
“Third Lien Indenture”), (iii) the undersigned beneficial holders, or investment
advisors or managers for the account of beneficial holders (the “Unsecured
Noteholders” and, together with their respective successors and permitted
assigns and any subsequent Unsecured Noteholder that becomes party hereto in
accordance with the terms hereof, the “Consenting Unsecured Noteholders”), of
the Unsecured Notes (as defined below) issued under the Unsecured Indentures (as
defined below), (iv) the undersigned beneficial holder, or investment advisor or
manager for the account of the beneficial holder (together with its successors
and permitted assigns and any subsequent holder of the Convertible Note (as
defined below) that becomes party hereto in accordance with the terms hereof,
the “Convertible Noteholder”), of the 8.0% Senior Unsecured Convertible Note due
2020 (the “Convertible Note”) and (v) the undersigned beneficial holders (the
“Preferred Holders” and, together with their respective successors and permitted
assigns and any subsequent Preferred Holder that becomes party hereto in
accordance with the terms hereof, the “Consenting Preferred Holders,” and
together with the Consenting Third Lien Noteholders, the Consenting Unsecured
Noteholders and the Convertible Noteholder, the “Consenting Creditors”)) of the
5.75% Series A Convertible Perpetual Preferred Stock (the “Preferred Stock”)
issued by Holdings.  The Company, each Consenting Creditor, and any subsequent
person or entity that becomes a party hereto in accordance with the terms hereof
are referred herein as the “Parties” and individually as a “Party.”  Capitalized
terms used but not defined herein shall have the meanings ascribed to them in
the term sheet attached hereto as Exhibit A (the “Term Sheet,” including any
schedules and exhibits attached thereto, which is expressly incorporated herein
and made part of this Agreement, and as may be modified in accordance with
Section 9 hereof);

 

WHEREAS, the Parties have agreed to a restructuring of the Company in accordance
with the Definitive Documents (the “Restructuring”), which is anticipated to be
effected through the Plan (as defined below) through a solicitation of votes for
the Plan (the “Solicitation”) pursuant to the Bankruptcy Code (as defined below)
(and to the extent required, applicable non-bankruptcy law) and the commencement
by the Company of voluntary cases (the “Chapter 11 Cases”) under chapter 11 of
title 11 of the United States Code, 11 U.S.C. §§ 101-1532 (the “Bankruptcy
Code”), in the United States Bankruptcy Court for the District of Delaware (the
“Bankruptcy Court”);

 

--------------------------------------------------------------------------------


 

WHEREAS, as of the date hereof, the Consenting Third Lien Noteholders hold, in
the aggregate, 80.2% of the aggregate outstanding principal amount of the Third
Lien Notes;

 

WHEREAS, as of the date hereof, the Consenting Unsecured Noteholders hold, in
the aggregate, 56.6% of the aggregate outstanding principal amount of the
Unsecured Notes;

 

WHEREAS, as of the date hereof, the Convertible Noteholder holds 100% of the
aggregate outstanding principal amount of the Convertible Note;

 

WHEREAS, as of the date hereof, the Consenting Preferred Holders hold, in the
aggregate, approximately 63.3% of the outstanding Preferred Stock; and

 

WHEREAS, the Parties desire to express to each other their mutual support and
commitment in respect of the matters discussed in the Term Sheet and hereunder.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements set forth herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties, intending
to be legally bound, agree as follows:

 

1.                                      Certain Definitions.

 

As used in this Agreement, the following terms have the following meanings:

 

(a)                                       “8.875% Senior Unsecured Notes” means
the 8.875% Senior Unsecured Notes due 2021 issued pursuant to that certain
Indenture (as amended, supplemented or otherwise modified from time to time, the
“8.875% Senior Unsecured Note Indenture”) dated as of November 6, 2012, by and
among Holdings, as issuer, each of the guarantors named therein, and U.S. Bank
National Association, as indenture trustee, as amended, modified, or otherwise
supplemented from time to time.

 

(b)                                       “9.25% Senior Unsecured Notes” means
the 9.25% Senior Unsecured Notes due 2022 issued pursuant to the Indenture (as
amended, supplemented or otherwise modified from time to time, the “9.25% Senior
Unsecured Note Indenture”) dated as of August 13, 2013, by and among Holdings,
as issuer, each of the guarantors named therein, and U.S. Bank National
Association, as indenture trustee, as amended, modified, or otherwise
supplemented from time to time.

 

(c)                                        “9.75% Senior Unsecured Notes” means
the 9.75% Senior Unsecured Notes due 2020 issued pursuant to the Indenture (as
amended, supplemented or otherwise modified from time to time, the “9.75% Senior
Unsecured Note Indenture”) dated as of July 16, 2012, by and among Holdings, as
issuer, each of the guarantors named therein, and U.S. Bank National
Association, as indenture trustee, as amended, modified, or otherwise
supplemented from time to time.

 

(d)                                       “Bankruptcy Rules” means The Federal
Rules of Bankruptcy Procedure as promulgated by the United States Supreme Court
under section 2075 of title 28 of the

 

2

--------------------------------------------------------------------------------


 

United States Code, as amended from time to time, applicable to the Chapter 11
Cases, and any Local Rules of the Bankruptcy Court.

 

(e)                                        “Closing” means the consummation of
the Plan.

 

(f)                                         “Confirmation Order” means the order
of the Bankruptcy Court confirming the Plan in the Chapter 11 Cases, which order
will be in form and substance reasonably satisfactory to the Company and the
Requisite Creditors.

 

(g)                                        “Consenting Class” means the Third
Lien Noteholders, the Unsecured Noteholders, the Convertible Noteholder or the
Preferred Holders, as applicable.

 

(h)                                       “Convertible Noteholder New Warrants”
means warrants to be issued by Reorganized Holdings and distributed to the
Convertible Noteholder on the Effective Date under the Plan.

 

(i)                                           “Definitive Documents” means the
documents (including any related orders, agreements, instruments, schedules or
exhibits) that are contemplated by the Term Sheet and/or that are otherwise
necessary or desirable to implement, the Restructuring in accordance with the
Term Sheet, including the Plan, the agreements and other documents to be filed
in the supplement to the Plan (collectively, the “Plan Supplement”), the
Disclosure Statement and this Agreement (together with any voting and
solicitation related materials), and any motion seeking the approval thereof,
the Confirmation Order, any documents relating to the New Common Shares and the
New Warrants (as applicable), the DIP Financing, any exit financing, use of cash
collateral, organizational documents, shareholder related agreements or other
related documents, all of which definitive documents shall contain terms and
conditions consistent in all respects with this Agreement and shall otherwise be
reasonably satisfactory in form and substance to the Company and the Requisite
Third Lien Noteholders, the Requisite Unsecured Noteholders and the Convertible
Noteholder (except (i) for the loan agreements with respect to DIP Financing and
exit financing, which also must be satisfactory to Requisite Third Lien
Noteholders and (ii) as otherwise provided in Section 5(b)(iii)).

 

(j)                                          “DIP Financing” means funding for
the Chapter 11 Cases that the Company may elect to seek, by means of
debtor-in-possession financing pursuant to section 364 of the Bankruptcy Code.

 

(k)                                       “Disclosure Statement” means the
disclosure statement in respect of the Plan, in form and substance reasonably
satisfactory to the Requisite Creditors, which is prepared and distributed in
accordance with sections 1125, 1126(b) and/or 1145 of the Bankruptcy Code,
Bankruptcy Rules 3016 and 3018 and/or other applicable law including, without
limitation, all exhibits and schedules thereto, as approved or ratified by the
Bankruptcy Court pursuant to section 1125 of the Bankruptcy Code.  References to
“Disclosure Statement” hereunder shall include all amendments, restatements and
other modifications made thereto following the Commencement Date in accordance
with this Agreement.

 

3

--------------------------------------------------------------------------------


 

(l)                                           “Effective Date” means the date on
which all conditions to the effectiveness of the Plan have been satisfied or
waived in accordance with its terms and the Plan shall have become effective.

 

(m)                                   “Local Counsel” means Delaware counsel
retained by the Third Lien Noteholders, Unsecured Noteholders and Convertible
Noteholder.

 

(n)                                       “New Common Shares” means the common
shares, par value $0.0001 per share, of Reorganized Holdings to be issued under
the Plan.

 

(o)                                       “New Warrants” means the Unsecured
Noteholder New Warrants and the Convertible Noteholder New Warrants.

 

(p)                                       “Note Claims” means all claims arising
under the Notes.

 

(q)                                       “Notes” means the Third Lien Notes,
the Unsecured Notes and the Convertible Note.

 

(r)                                          “Noteholder Counsel” means Latham &
Watkins LLP, as counsel to the Third Lien Noteholders, Paul, Weiss, Rifkind,
Wharton & Garrison LLP, as counsel to the Unsecured Noteholders and Jones Day,
as counsel to the Convertible Noteholder.

 

(s)                                         “Noteholders Financial Advisors”
means Houlihan Lokey Capital, Inc., as financial advisor to the Third Lien
Noteholders.

 

(t)                                          “Plan” means the plan of
reorganization for the Company pursuant to sections 1125, 1126 and 1145 of the
Bankruptcy Code (as applicable), to be implemented in the Chapter 11 Cases,
which Plan will be: (i) consistent in all respects with the Term Sheet and this
Agreement; (ii) included in the solicitation package sent with the Disclosure
Statement; (iii) filed with the Bankruptcy Court on the Commencement Date; and
(iv) otherwise reasonably satisfactory in form and substance to the Requisite
Creditors.  References to “Plan” hereunder shall include all amendments,
restatements and other modifications made thereto following the Commencement
Date in accordance with its terms and this Agreement.

 

(u)                                       “Reorganized Holdings” means Holdings
after giving effect to consummation of the Restructuring under the Plan.

 

(v)                                       “Requisite Creditors” means, as of the
date of determination, each of (i) the Requisite Third Lien Noteholders,
(ii) the Requisite Unsecured Noteholders, (iii) the Convertible Noteholder and
(iv) the Requisite Preferred Holders.

 

(w)                                     “Requisite Preferred Holders” means, as
of the date of determination, Consenting Preferred Holders holding at least a
majority in aggregate liquidation preference value or number of shares of the
outstanding Preferred Stock held by the Consenting Preferred Holders as of such
date.

 

4

--------------------------------------------------------------------------------


 

(x)                                       “Requisite Third Lien Noteholders”
means, as of the date of determination, Consenting Third Lien Noteholders
holding at least a majority in aggregate principal amount outstanding of the
Third Lien Notes held by the Consenting Third Lien Noteholders as of such date;
provided that Requisite Third Lien Noteholders shall include (i) Ares, for so
long as it, together with its affiliated funds that are Consenting Third Lien
Noteholders, holds greater than 20% in aggregate principal outstanding amount of
the Third Lien Notes, and (ii) Franklin, for so long as it, together with its
affiliated funds that are Consenting Third Lien Noteholders, holds greater than
20% in aggregate principal outstanding amount of the Third Lien Notes.

 

(y)                                       “Requisite Unsecured Noteholders”
means, as of the date of determination, Consenting Unsecured Noteholders holding
at least a majority in aggregate principal amount outstanding of the Unsecured
Notes held by the Consenting Unsecured Noteholders as of such date; provided,
that any Unsecured Notes acquired by Ares and Franklin after the date of this
Agreement shall not be included in either the numerator or denominator of the
foregoing calculation except for any Unsecured Notes acquired by them from other
Consenting Unsecured Noteholders.

 

(z)                                        “Securities Act” means the Securities
Act of 1933, as amended.

 

(aa)                                “Support Effective Date” means the date on
which (A) counterpart signature pages to this Agreement shall have been executed
and delivered by (i) the Company, (ii) Consenting Third Lien Noteholders holding
at least 66 2/3% in aggregate principal amount outstanding of the Third Lien
Notes, (iii) Consenting Unsecured Noteholders holding at least 50% in aggregate
principal amount outstanding of the Unsecured Notes, (iv) Convertible Noteholder
and (v) Consenting Preferred Holders holding at least 50% of the outstanding
Preferred Stock and (B) all accrued fees, costs and expenses pursuant to
outstanding invoices of each of (i) Noteholder Counsel, (ii) Local Counsel, if
applicable, and (iii) Houlihan Lokey Capital, Inc. as financial advisor to the
Third Lien Noteholders, under their respective engagement letters or other
contractual arrangements have been paid in full in immediately available funds
by the Company.

 

(bb)                                “Support Period” means the period commencing
on the Support Effective Date and ending on the earlier of the (i) date on which
this Agreement is terminated in accordance with Section 5 hereof and (ii) the
Effective Date.

 

(cc)                                  “Unsecured Indentures” means the 8.875%
Senior Unsecured Note Indenture, the 9.25% Senior Unsecured Note Indenture, and
the 9.75% Senior Unsecured Note Indenture.

 

(dd)                                “Unsecured Noteholder New Warrants” means
warrants to be issued by Reorganized Holdings and distributed to the Unsecured
Noteholders on the Effective Date under the Plan.

 

(ee)                                  “Unsecured Notes” means the 8.875% Senior
Unsecured Notes, the 9.25% Senior Unsecured Notes, and the 9.75% Senior
Unsecured Notes.

 

5

--------------------------------------------------------------------------------


 

2.                                      Bankruptcy Process; Plan of
Reorganization

 

(a)                                 Term Sheet. The Term Sheet is expressly
incorporated herein by reference and made part of this Agreement as if fully set
forth herein.  The Term Sheet sets forth certain of the material terms and
conditions of the Restructuring transactions contemplated by the Plan (the
“Restructuring Transactions”), as supplemented by the terms and conditions of
this Agreement. In the event of any inconsistency between the Term Sheet and
this Agreement, this Agreement shall control, subject however to the provisions
of footnote 5 of the Term Sheet relating to certain Creditor Termination Event
dates.

 

(b)                                 Commencement of the Chapter 11 Cases. 
Provided the Support Effective Date has occurred and, unless waived by the
Company, (i) the holders of at least 662/3% of the outstanding principal amount
and greater than one half in number of each of the Third Lien Notes, Unsecured
Notes and Convertible Note and (ii) holders of at least 662/3% of the
outstanding shares of Preferred Stock, that have submitted ballots vote to
support the Plan, the Company hereby agrees that, as soon as reasonably
practicable, but in no event later than 11:59 p.m. prevailing Eastern Time on
August 2, 2016 (the “Outside Petition Date”), the Company shall file with the
Bankruptcy Court voluntary petitions for relief under chapter 11 of the
Bankruptcy Code and any and all other documents necessary to commence the
Chapter 11 Cases (the date on which such filing occurs, the “Commencement
Date”).

 

(c)                                  Filing of the Plan.  On the Commencement
Date, the Company shall file the Plan along with the Disclosure Statement, each
in form and substance reasonably satisfactory to the Requisite Creditors.

 

(d)                                 Confirmation of the Plan.  The Company shall
use reasonable best efforts to obtain confirmation of the Plan as soon as
reasonably practicable following the Commencement Date in accordance with the
Bankruptcy Code and this Agreement, and each Consenting Creditor shall use its
reasonable best efforts to cooperate fully in connection therewith as provided
herein.

 

(e)                                  Amendments and Modifications of the Plan
and Disclosure Statement.  The Plan and Disclosure Statement may be amended from
time to time following the Commencement Date in accordance with Section 9.  Each
of the Parties agrees to negotiate in good faith all amendments and
modifications to the Plan and Disclosure Statement as are reasonably necessary
to obtain Bankruptcy Court confirmation of the Plan pursuant to a final order of
the Bankruptcy Court; provided that the Consenting Creditors shall have no
obligation to agree to, or negotiate in good faith with respect to, any
modification that (i) is inconsistent with the Plan or the Term Sheet,
(ii) creates any new material obligation on any Party that was not reflected in
the Plan filed on the Commencement Date, or (iii)  modifies, impairs or
otherwise adversely affects the treatment or rights of such Party under the Plan
and other Definitive Documents (it being agreed that, for the avoidance of
doubt, any change to the Plan that results in actual or potential diminution of
the value of the property to be received by a Consenting Class under the Plan
shall be deemed to adversely affect such Consenting Class) whether such change
is made directly to the treatment of a Consenting Class or to the treatment of
another Consenting Class or otherwise; provided, further, that the consent of
the Consenting Preferred Holders shall not be required in respect of any
amendment, modification or supplement

 

6

--------------------------------------------------------------------------------


 

to the Plan or Disclosure Statement that relates solely to matters following the
Effective Date.  Notwithstanding the foregoing, the Company may amend, modify or
supplement the Plan and Disclosure Statement, from time to time, without the
consent of any Consenting Creditor, to cure any non-substantive ambiguity,
defect (including any technical defect) or inconsistency, provided that any such
amendments, modifications or supplements do not adversely affect the rights,
interests or treatment of such Consenting Creditors under such Plan and
Disclosure Statement.

 

3.                                      Agreements of the Consenting Creditors.

 

(a)                                 Treatment.  Subject to the terms and
conditions hereof, each Consenting Creditor irrevocably agrees to the treatment
of its Note Claims and/or Preferred Stock contemplated in the Term Sheet under
the Plan in the Chapter 11 Cases.

 

(b)                                 Voting, Support.  Subject to the terms and
conditions hereof, each Consenting Creditor agrees that, for so long as the
Support Period is in effect for such Consenting Creditor, such Consenting
Creditor shall:

 

(i)                                     (A) timely vote or cause to be voted its
Note Claims and/or Preferred Stock to accept the Plan by delivering its duly
executed and completed ballot or ballots, as applicable, accepting the Plan on a
timely basis following commencement of the Solicitation, (B) not change or
withdraw such vote (or cause or direct such vote to be changed or withdrawn);
provided, however, that such vote may, upon written notice to the Company and
the other Parties, be revoked (and, upon such revocation, deemed void ab initio)
by any Consenting Creditor at any time following the expiration of the Support
Period with respect to such Consenting Creditor, including, without limitation,
if the Support Period expires following the Plan voting deadline, and (C) timely
vote (or cause to be voted) its Note Claims and/or Preferred Stock against any
plan, plan proposal, restructuring proposal, offer of dissolution, winding up,
liquidation, sale or disposition, reorganization, merger or restructuring of the
Company other than the Plan (each, a “Alternative Restructuring”), (D) not
directly or indirectly, through any person or entity, (x) seek, solicit,
propose, support, assist, engage in negotiations in connection with or
participate in the formulation, preparation, filing or prosecution of any
Alternative Restructuring or take any other action that is inconsistent with or
that would reasonably be expected to prevent, interfere with, delay or impede
the Solicitation, approval of the Disclosure Statement, and the confirmation and
consummation of the Plan and the Restructuring, without prejudice to the
termination rights set out under Section 5 hereof, (y) object to or otherwise
contest the amount, priority, secured status, or allowance of the Third Lien
Note Claim, Unsecured Note Claim, or Convertible Note Claim;

 

(ii)                                  in their capacities as holders of Notes
and/or Preferred Stock, support and take such commercially reasonable actions
necessary or reasonably requested by the Company to obtain the approval of the
Disclosure Statement, and confirmation and consummation of the Plan and the
Restructuring; and

 

(iii)                               to the extent any legal or structural
impediment arises that would prevent, hinder, or delay the consummation of the
Restructuring, negotiate in good faith

 

7

--------------------------------------------------------------------------------


 

appropriate additional or alternative provisions to address any such impediment;
provided that there shall be no obligation to negotiate in good faith with
respect to any additional or alternative provisions of the types described in
Section 2(e)(i)-(iii).

 

(c)                                  Transfers.

 

(i)                                     Each Consenting Creditor agrees that,
for so long as the Support Period is in effect for such Consenting Creditor,
such Consenting Creditor shall not sell, transfer, loan, issue, pledge,
hypothecate, assign or otherwise dispose of (other than ordinary course pledges
and/or swaps) (each, a “Transfer”), directly or indirectly, in whole or in part,
any of its Note Claims and Preferred Stock, as applicable, or any option thereon
or any right or interest therein (including grant any proxies, deposit any Notes
or Preferred Stock into a voting trust or entry into a voting agreement with
respect to any such Notes or Preferred Stock), unless the transferee thereof
either (i) is a Consenting Creditor or its affiliate, provided that such
affiliate shall agree in writing to be bound by this Agreement as if an original
Party hereto, or (ii) prior to such Transfer, agrees in writing for the benefit
of the Parties to become a Consenting Creditor and to be bound by all of the
terms of this Agreement applicable to Consenting Creditors (including with
respect to any and all claims or interests it already may hold against or in the
Company prior to such Transfer) by executing a joinder agreement, a form of
which is attached hereto as Exhibit B (a “Joinder Agreement”), and delivering an
executed copy thereof within two (2) business days of such execution, to
Noteholder Counsel and Weil, Gotshal & Manges LLP (“Weil”), as counsel to the
Company, in which event (a) the transferee (including the Consenting Creditor
transferee, if applicable) shall be deemed to be a Consenting Creditor hereunder
to the extent of such transferred rights and obligations and (b) the transferor
shall be deemed to relinquish its rights (and be released from its obligations)
under this Agreement to the extent of such transferred rights and obligations. 
Each Consenting Creditor agrees that any Transfer of any Note Claim and/or
Preferred Stock that does not comply with the terms and procedures set forth
herein shall be deemed void ab initio, and the Company and each other Consenting
Creditor shall have the right to enforce the voiding of such Transfer. 
Notwithstanding anything contained herein to the contrary, for so long as the
Support Period is in effect for a Consenting Creditor, such Consenting Creditor
may offer, sell or otherwise Transfer any or all of its Note Claims, Preferred
Stock and/or any other interests to any entity that, as of the date of Transfer,
controls, is controlled by or is under common control with such Consenting
Creditor; provided, however, that such entity shall automatically be subject to
the terms of this Agreement and deemed a Party hereto and shall have executed a
joinder hereto.

 

(ii)                                  Notwithstanding Section 3(c)(i): (A) a
Consenting Creditor may Transfer its Notes or Preferred Stock to an entity that
is acting in its capacity as a Qualified Marketmaker without the requirement
that the Qualified Marketmaker become a Party to, and bound by, this Agreement;
provided that (1) such Qualified Marketmaker must Transfer such right, title or
interest within five (5) business days following its receipt thereof, (2) any
subsequent Transfer by such Qualified Marketmaker of the right, title or
interest in such Notes or Preferred Stock is to a transferee that is or becomes
a Consenting Creditor effective as of the time of such transfer and (3) such
transferor Consenting Creditor shall be solely responsible for the transferee
Qualified

 

8

--------------------------------------------------------------------------------


 

Marketmaker’s failure to comply with the requirements of this Section 3; and
(B) to the extent that a Consenting Creditor is acting in its capacity as a
Qualified Marketmaker, it may Transfer any right, title or interest in Notes or
Preferred Stock that such Consenting Creditor, in its capacity as a Qualified
Marketmaker, acquires from a holder of the Notes or Preferred Stock who is not a
Consenting Creditor without the requirement that the transferee be or become a
Consenting Creditor.  For these purposes, a “Qualified Marketmaker” means an
entity that (x) holds itself out to the market as standing ready in the ordinary
course of its business to purchase from customers and sell to customers claims
against the Company (including debt securities or other debt) or enter with
customers into long and short positions in claims against the Company (including
debt securities or other debt), in its capacity as a dealer or market maker in
such claims against the Company, and (y) is in fact regularly in the business of
making a market in claims against issuers or borrowers (including debt
securities or other debt).

 

(d)                                 Additional Claims or Equity Interests.  To
the extent any Consenting Creditor (i) acquires additional Note Claims or (ii) 
acquires any Preferred Stock entitled to vote on the Plan, then, in each case,
each such Consenting Creditor shall promptly notify Weil and Noteholder Counsel
and each such Consenting Creditor agrees that such Note Claims or Preferred
Stock shall be subject to this Agreement, and that, for so long as the Support
Period is in effect for such Consenting Creditor, it shall vote (or cause to be
voted) any such additional Note Claims or Preferred Stock entitled to vote on
the Plan (to the extent still held by it or on its behalf at the time of such
vote), in a manner consistent with Section 3(b) hereof.

 

4.                                      Agreements of the Company.

 

(a)                                 Covenants.  The Company agrees that, for the
duration of the Support Period, the Company shall, and shall cause each of its
subsidiaries included in the definition of Company, to:

 

(i)                                     (A) act in good faith and use reasonable
best efforts to support and complete successfully the Solicitation in accordance
with the terms of this Agreement, including all milestones, and applicable law;
(B) use reasonable best efforts to obtain any and all required regulatory and/or
third-party approvals for the Restructuring embodied in the Plan, if any;
(C) not take any action that is inconsistent with, or is intended or is
reasonably likely to interfere with, this Agreement, the Plan, and any other
Definitive Documents executed by the Company or consummation of the
Restructuring; (D) not directly or indirectly seek or solicit any discussions
relating to, or enter into any agreements relating to, any alternative proposal
other than the Restructuring, nor shall the Company solicit or direct any person
or entity, including, without limitation, any member of the Company’s board of
directors or any holder of equity in the Company, to undertake any of the
foregoing; and (E) support and take all reasonable actions necessary and
appropriate to facilitate approval of the Disclosure Statement, confirmation and
consummation of the Plan and the Restructuring in accordance with, and within
the time frames contemplated by, this Agreement and the Definitive Documents; 
provided that the Company shall not be obligated to agree to any modification of
any document that is inconsistent with the Plan.

 

9

--------------------------------------------------------------------------------


 

(ii)                                  provide draft copies of all material
motions or applications and other documents (including all “first day” and
“second day” motions and orders, the Plan, the Disclosure Statement, ballots and
other Solicitation materials in respect of the Plan and any proposed amended
version of the Plan or the Disclosure Statement, and a proposed Confirmation
Order) the Company intends to file with the Bankruptcy Court to the Noteholder
Counsel, if reasonably practical, at least three (3) business days prior to the
date when the Company intends to file any such pleading or other document
(provided that if delivery of such motions, orders or materials (other than the
Plan, the Disclosure Statement, a proposed Confirmation Order or cash collateral
and/or adequate protection order) at least three (3) business days in advance is
not reasonably practicable, such motion, order or material shall be delivered as
soon as reasonably practicable prior to filing) and, without limiting any of the
other terms of this Agreement, shall consult in good faith with such counsel
regarding the form and substance of any such proposed filing with the Bankruptcy
Court.

 

(iii)                               to the extent any legal or structural
impediment arises that would prevent, hinder, or delay the consummation of the
Restructuring, negotiate in good faith appropriate additional or alternative
provisions to address any such impediment.

 

(iv)                              (A) unless otherwise agreed by the Company and
the applicable firm, on the date that is at least one (1) calendar day prior to
the Commencement Date, pay to (i) Noteholder Counsel, (ii) Local Counsel, and
(iii) Noteholder Financial Advisors, in each case, all then accrued unpaid
reasonable and documented fees and expenses, outstanding and payable in
connection with this matter and (B)  continue to pay all outstanding reasonable
and documented fees and expenses incurred after the Commencement Date on a
current basis by (i) Noteholder Counsel, (ii) Local Counsel, and
(iii) Noteholder Financial Advisors, under their respective engagement letters
or other contractual arrangements, in connection with the Restructuring without
the need to file any interim or final fee applications with the Bankruptcy Court
subject to the Company obtaining Bankruptcy Court approval of any such payments.

 

(b)                                 Automatic Stay.  The Company acknowledges
and agrees and shall not dispute that after the commencement of the Chapter 11
Cases, the termination of this Agreement and the giving of notice of termination
by any Party pursuant to this Agreement shall not be a violation of the
automatic stay of section 362 of the Bankruptcy Code (and the Company hereby
waives, to fullest extent permitted by law, the applicability of the automatic
stay to the giving of such notice); provided that nothing herein shall prejudice
any Party’s rights to argue that the giving of notice of default or termination
was not proper under the terms of this Agreement.

 

5.                                      Termination of Agreement.

 

(a)                                 This Agreement shall terminate upon the
receipt of written notice to the other Parties, delivered in accordance with
Section 19 hereof, from (i) the Requisite Third Lien Noteholders, the Requisite
Unsecured Noteholders, the Convertible Noteholder or the Requisite Preferred
Holders, as applicable at any time after and during the continuance of any
Creditor Termination Event or Convertible/Preferred Termination Event (as
defined below), as applicable; provided that termination by the Requisite Third
Lien Noteholders, the Requisite

 

10

--------------------------------------------------------------------------------


 

Unsecured Noteholders, the Convertible Noteholder, or the Requisite Preferred
Holders  shall only be effective as to the applicable Consenting Class.  In
addition, this Agreement shall terminate as to all Consenting Creditors upon the
receipt of written notice, delivered in accordance with Section 19 hereof, from
the Company to the Consenting Creditors at any time after the occurrence and
during the continuance of any Company Termination Event (defined below).
Notwithstanding the foregoing, this Agreement shall be automatically terminated
upon the occurrence of a Creditor Termination Event set forth in Sections
5(b)(x) or (xiv), unless written notice of waiver of such Creditor Termination
Event is delivered in accordance with Section 19 hereof by the Requisite Third
Lien Noteholders, the Requisite Unsecured Noteholders, the Convertible
Noteholder and the Requisite Preferred Holders; provided that automatic
termination of this Agreement shall only be effective as to the applicable
Consenting Class that does not deliver written notice of waiver of such Creditor
Termination Event. No Party may exercise any of its respective termination
rights as set herein, if such Party has failed to perform or comply in all
material respects with the terms and conditions of this Agreement (unless such
failure to perform or comply arises as a result of another Party’s actions or
inactions), with such failure to perform or comply causing, or resulting in, the
occurrence of the Creditor Termination Event or Company Termination Event
specified herein.

 

(b)                                 A “Creditor Termination Event” shall mean
any of the following:

 

(i)                                     the breach by the Company of (a) any
covenant contained in this Agreement or (b) any other obligations of the Company
set forth in this Agreement, in each case, in any material respect and, in
either respect, such breach remains uncured five (5) days following the
Company’s receipt of written notice pursuant to Sections 5(a) and 19 hereto (as
applicable);

 

(ii)                                  any representation or warranty in this
Agreement made by the Company shall have been untrue in any material respect
when made or shall have become untrue in any material respect, and such breach
remains uncured five (5) days following the Company’s receipt of notice pursuant
to Sections 5(a) and 19 hereto (as applicable);

 

(iii)                               any term or condition of any of the
Definitive Documents and any amendments, modifications, or supplements thereto,
whether filed with the Bankruptcy Court or otherwise finalized, shall be
(whether due to an order of the Bankruptcy Court or otherwise) inconsistent in
any respect with the Term Sheet or, if not addressed by the Term Sheet, shall
not be in form and substance (A) reasonably satisfactory to the Requisite Third
Lien Noteholders, Requisite Unsecured Noteholders and other than with respect to
the documents referenced in clause (B) hereof, the Convertible Noteholder, and
(B) in the case of the loan agreements with respect to the DIP Financing and
exit financing (including, any amendment or amendment and restatement of the
Company’s Senior Revolving Credit Facility), satisfactory to Requisite Third
Lien Noteholders, and such event remains unremedied five (5) days following the
Company’s receipt of notice pursuant to Sections 5(a) and 19 hereto (as
applicable);

 

(iv)                              the issuance by any governmental authority,
including any regulatory authority or court of competent jurisdiction, of any
ruling, judgment or order enjoining the consummation of or rendering illegal the
Plan or the Restructuring or any

 

11

--------------------------------------------------------------------------------


 

material portion hereof, and either (A) such ruling, judgment or order has been
issued at the request of or with the acquiescence of the Company, or (B) in all
other circumstances, such ruling, judgment or order has not been not stayed,
reversed or vacated within ten (10) calendar days after such issuance;

 

(v)                                 the Company shall not have commenced the
Solicitation in accordance with section 1126(b) of the Bankruptcy Code on or
before June 20, 2016;

 

(vi)                              [reserved];

 

(vii)                           the Company shall not have (A) kept the
Requisite Third Lien Noteholders and Requisite Unsecured Noteholders reasonably
informed of the progress of, and all material developments in, the negotiation
of the covenants, conditions and other material terms of the proposed exit
financing, or (B) obtained a firm commitment for exit financing on terms
acceptable to the Requisite Third Lien Noteholders and reasonably acceptable to
the Requisite Unsecured Noteholders prior to the Effective Date;

 

(viii)                        the Chapter 11 Cases shall not have been filed as
of 11:59 p.m. Eastern Time on the Outside Petition Date, as such date may be
extended with the consent of the Requisite Creditors;

 

(ix)                              the Company shall not have filed the Plan and
Disclosure Statement with the Bankruptcy Court within one (1) business day of
the Commencement Date;

 

(x)                                 the Company shall not have filed a motion
with the Bankruptcy Court seeking authorization to assume this Agreement (the
“RSA Assumption Motion”) within one (1) business day of the Commencement Date;

 

(xi)                              an order approving the use of cash collateral
and/or DIP Financing on an interim basis in form and substance consistent with
this Agreement and otherwise in form and substance reasonably satisfactory to
the Requisite Creditors (the “Interim Cash Collateral Order”) shall not have
been entered by the Bankruptcy Court on or before four (4) business days after
the Commencement Date;

 

(xii)                           an order approving the use of cash collateral
and/or DIP Financing on a final basis in form and substance substantially
identical to the Interim Cash Collateral Order (or as otherwise modified in a
manner reasonably acceptable to the Requisite Creditors) shall not have been
entered by the Bankruptcy Court on or before 35 days after the Commencement
Date;

 

(xiii)                        the Company files any motion or pleading with the
Bankruptcy Court that is not consistent with this Agreement and such motion or
pleading has not been withdrawn with prejudice within five (5) days following
the Company’s receipt of written notice pursuant to Sections 5(a) and 19 hereto
(as applicable);

 

12

--------------------------------------------------------------------------------


 

(xiv)                       the Company shall not have obtained an order of the
Bankruptcy Court approving the RSA Assumption Motion on or before the first
business day after thirty-five (35) calendar days after the Commencement Date or
the assumption of this Agreement shall not have become effective on or before
the first business day after thirty-five (35) calendar days after the
Commencement Date;

 

(xv)                          the orders approving Disclosure Statement and
confirming the Plan shall not have been entered by the Bankruptcy Court on or
before the first business day after forty-five (45) calendar days after the
Commencement Date;

 

(xvi)                       the Effective Date shall not have occurred on or
before the first business day after sixty (60) calendar days after the
Commencement Date;

 

(xvii)                    the Company loses the exclusive right to file and/or
solicit acceptance of a chapter 11 plan;

 

(xviii)                 upon the filing by the Company of any motion or other
request for relief seeking, or the Bankruptcy Court entering an order
(A) directing the appointment of an examiner with expanded powers or a trustee,
(B) converting any of the Chapter 11 Cases to cases under chapter 7 of the
Bankruptcy Code, (C) dismissing any of the Chapter 11 Cases, or (D) the effect
of which would render the Plan incapable of consummation on the terms set forth
herein;

 

(xix)                       except pursuant to a termination under Section 5(c),
at the option of any non-terminating Consenting Class, if this Agreement is
terminated as to Requisite Third Lien Noteholders, the Requisite Unsecured
Noteholders, the Convertible Noteholder, or the Requisite Preferred Holders;

 

(xx)                          if any necessary consents and waivers, as
applicable, under the Company’s Senior Revolving Credit Facility have not been
obtained by the Commencement Date in form and substance reasonably satisfactory
to the Requisite Third Lien Noteholders and Requisite Unsecured Noteholders;

 

(xxi)                       if the Company (x) seeks to sell any material
assets, (y) enters into any material contractual obligations, or (z) enters into
any material settlements, in each case, outside the ordinary course of business
unless the Company obtains the prior written consent of Requisite Third Lien
Noteholders;

 

(xxii)                    if any of the orders approving the use of cash
collateral and the granting of adequate protection, the Plan, or the Disclosure
Statement are reversed, stayed, dismissed, vacated, reconsidered, modified, or
amended without the prior written consent of the Requisite Creditors;

 

(xxiii)                 if the Company files any motion, application, or
adversary proceeding challenging the amount, scope, extent, validity,
enforceability, perfection, priority of, or seeking avoidance of, the Note
Claims, or (with respect to the Third Lien Notes) the liens securing such Note
Claims, or any other cause of action against and/or seeking to restrict the
rights of the Consenting Creditors, either directly or through the

 

13

--------------------------------------------------------------------------------


 

respective agents or indenture trustees (or if the Company supports any such
motion, application, or adversary proceeding commenced by any third party or
consents to the standing of any such third party); or

 

(xxiv)                if giving effect to the Restructuring Transactions would
breach or otherwise violate the Second Lien Note Indentures, unless waived by
the requisite holders of Second Lien Notes.

 

(c)                                  A “Convertible/Preferred Termination Event”
means that the Company shall not have obtained votes accepting the Plan from
holders of Unsecured Notes sufficient to satisfy the conditions for acceptance
set forth in section 1126(c) of the Bankruptcy Code, and as a result (i) the
Convertible Noteholder would receive no distribution under the Plan, in which
case the Convertible Noteholder shall be entitled to terminate this Agreement as
to itself, and (ii) the Preferred Holders would receive no distribution under
the Plan, in which case each Consenting Preferred Holder shall be entitled to
terminate this Agreement as to itself.

 

(d)                                 A “Company Termination Event” shall mean any
of the following:

 

(i)                                     the breach in any material respect by
one or more of the Consenting Creditors in any Class, of any of the
undertakings, representations, warranties or covenants of the Consenting
Creditors set forth herein in any material respect which remains uncured five
(5) days after the receipt of written notice of such breach pursuant to
Section 5(a) and 19 hereof (as applicable), but only if the non-breaching
Consenting Creditors in such Class hold less than 662/3% of the aggregate
principal amount of claims in such Class, and only with respect to such
breaching Class;

 

(ii)                                  the board of directors, managers, members
or partners, as applicable, of a Company reasonably determines in good faith
based upon the advice of outside counsel that continued performance under this
Agreement would be inconsistent with the exercise of its fiduciary duties under
applicable law; provided, that the Company provides notice of such determination
to the Consenting Creditors within five (5) days after the date thereof;

 

(iii)                               the Company shall not have obtained votes
accepting the Plan from holders of Third Lien Notes, Unsecured Notes,
Convertible Note and the Preferred Stock sufficient to satisfy the conditions
for acceptance set forth in section 1126(c) of the Bankruptcy Code on or before
July 29, 2016;

 

(iv)                              any Consenting Third Lien Noteholder or
Consenting Unsecured Noteholder files any motion or pleading with the Bankruptcy
Court that is not substantially consistent with this Agreement and such motion
or pleading has not been withdrawn for a period of five (5) days following such
Party’s receipt of written notice pursuant to Sections 5(a) and 19 hereof (as
applicable) that such motion or pleading is materially inconsistent with this
Agreement, unless such motion or pleading (A) does not seek, and could not
result in, relief that would have any adverse impact on the Restructuring or
(B) is supported by less than half of Third Lien Noteholders and less than half
of Unsecured Noteholders, in each case holding 33 1/3% or less of the

 

14

--------------------------------------------------------------------------------


 

aggregate principal amount of the Third Lien Notes and Unsecured Notes,
respectively, that have voted on the Plan;

 

(v)                                 the Effective Date shall not have occurred
on or before the first business day after sixty (60) calendar days after the
Commencement Date;

 

(vi)                              the issuance (other than at the request or
with the acquiescence of the Company) by any governmental authority, including
any regulatory authority or court of competent jurisdiction, of any ruling,
judgment or order enjoining the consummation of or rendering illegal the Plan or
the Restructuring, and such ruling, judgment or order has not been stayed,
reversed or vacated within fifteen (15) calendar days after such issuance;

 

(vii)                           except pursuant to a termination under
Section 5(c), if the Consenting Third Lien Noteholders, Consenting Unsecured
Noteholders, Convertible Noteholder or Consenting Preferred Holders give a
notice of termination of this Agreement;

 

(viii)                        (A) if any necessary consents and waivers, as
applicable, under the Company’s Senior Revolving Credit Facility have not been
obtained by the Commencement Date in form and substance satisfactory to the
Company or (B) if applicable, the Company shall not have obtained a firm
commitment for DIP Financing and exit financing in form and substance
satisfactory to the Company prior to the Commencement Date;

 

(ix)                              if the Company shall not have obtained a firm
commitment for exit financing in form and substance satisfactory to the Company
prior to the Effective Date; or

 

(x)                                 if the Company shall have obtained an
acceptable proposal for DIP Financing or exit financing, and within three
(3) business days of notification to the Consenting Third Lien Noteholders and
the Consenting Unsecured Noteholders (A) such Consenting Third Lien Noteholders
or Consenting Unsecured Noteholders do not consent to such DIP Financing or exit
financing in accordance with the terms hereof (in the case of the Consenting
Unsecured Noteholders, on the basis that the proposed DIP Financing or exit
financing is not reasonably satisfactory in form and substance to the Consenting
Unsecured Noteholders), and the Company and the Consenting Third Lien Holders
and/or Consenting Unsecured Noteholders, as applicable, are unable to resolve
such objection within three (3) business days following receipt of the objection
or (B) the Company does not receive a consent or notice of objection from the
Consenting Third Lien Noteholders or the Consenting Unsecured Noteholders.

 

(e)                                  Mutual Termination.  This Agreement may be
terminated by mutual agreement of the Company and the Requisite Creditors upon
the receipt of written notice delivered in accordance with Section 19 hereof.

 

(f)                                   Effect of Termination.  Upon the
termination of this Agreement in accordance with this Section 5, and except as
provided in Section 13 hereof, this Agreement shall forthwith

 

15

--------------------------------------------------------------------------------


 

become void and of no further force or effect and each Party shall, except as
provided otherwise in this Agreement, be immediately released from its
liabilities, obligations, commitments, undertakings and agreements under or
related to this Agreement and shall have all the rights and remedies that it
would have had and shall be entitled to take all actions, whether with respect
to the Restructuring or otherwise, that it would have been entitled to take had
it not entered into this Agreement, including all rights and remedies available
to it under applicable law, the Third Lien Indenture, the Unsecured Notes, the
Convertible Note or the Certificate of Designations, Preferences, Rights and
Limitations pursuant to which the Preferred Stock was created (as applicable)
and any ancillary documents or agreements thereto; provided, however, that in no
event shall any such termination relieve a Party from liability for its breach
or non-performance of its obligations hereunder prior to the date of such
termination.  Upon any such termination of this Agreement, any and all consents
and ballots tendered by the Consenting Creditors prior to such termination shall
be deemed, for all purposes, automatically null and void ab initio, shall not be
considered or otherwise used in any manner by the Parties in connection with the
Plan and this Agreement or otherwise, and such consents or ballots may be
changed or resubmitted regardless of whether the applicable voting deadline has
passed (without the need to seek a court order or consent from the Company
allowing such change or resubmission), and the Company shall not oppose any such
change or resubmission.  The Consenting Creditors shall have no liability to the
Company or to each other in respect of any termination of this Agreement in
accordance with the terms of this Section 5 and Section 19 hereof.

 

(g)                                  If the Restructuring Transactions are not
consummated pursuant to the Plan concurrently with the date of termination of
this Agreement, nothing herein shall be construed as a waiver by any Party of
any or all of such Party’s rights and the Parties expressly reserve any and all
of their respective rights. Pursuant to Federal Rule of Evidence 408 and any
other applicable rules of evidence, this Agreement and all negotiations relating
hereto shall not be admissible into evidence in any proceeding other than a
proceeding to enforce its terms.

 

6.                                      Definitive Documents; Good Faith
Cooperation; Further Assurances.

 

Each Party hereby covenants and agrees to cooperate with each other in good
faith in connection with, and shall exercise reasonable best efforts with
respect to the pursuit, approval, implementation and consummation of the Plan
and the Restructuring, as well as the negotiation, drafting, execution and
delivery of the Definitive Documents.  Furthermore, subject to the terms hereof,
each of the Parties shall take such action as may be reasonably necessary or
reasonably requested by the other Parties to carry out the purposes and intent
of this Agreement, including making and filing any required regulatory filings
and voting any claims against or securities of the Company in favor of the Plan,
and shall refrain from taking any action that would frustrate the purposes and
intent of this Agreement. Any Third Lien Noteholder who, after giving effect to
the Restructuring Transactions, would otherwise own a majority of the New Common
Shares, agrees to cooperate in good faith with the Company to modify the
treatment of its Third Lien Notes so that it would receive less than a majority
of the New Common Shares but would receive additional cash consideration / Plan
consideration of a different form that had, as of the Effective Date, equivalent
value to the New Common Shares that such Third Lien Noteholder would otherwise
be entitled to receive under the Plan.

 

16

--------------------------------------------------------------------------------


 

7.                                      Representations and Warranties.

 

(a)                                 Each Party, severally and not jointly,
represents and warrants to the other Parties that the following statements are
true, correct and complete as of the date hereof (or as of the date a Consenting
Creditor becomes a party hereto):

 

(i)                                     such Party is validly existing and in
good standing under the laws of its jurisdiction of incorporation or
organization, and has all requisite corporate, partnership, limited liability
company or similar authority to enter into this Agreement and carry out the
transactions contemplated hereby and perform its obligations contemplated
hereunder; and the execution and delivery of this Agreement and the performance
of such Party’s obligations hereunder have been duly authorized by all necessary
corporate, limited liability company, partnership or other similar action on its
part;

 

(ii)                                  the execution, delivery and performance by
such Party of this Agreement does not and will not (A) violate any material
provision of law, rule or regulation applicable to it or any of its subsidiaries
or its charter or bylaws (or other similar governing documents) or those of any
of its subsidiaries, or (B) conflict with, result in a breach of or constitute
(with due notice or lapse of time or both) a default under any material
contractual obligation to which it or any of its subsidiaries is a party;

 

(iii)                               the execution, delivery and performance by
such Party of this Agreement does not and will not require any material
registration or filing with, consent or approval of, or notice to, or other
action, with or by, any federal, state or governmental authority or regulatory
body, except such filings as may be necessary and/or required by the SEC or
other securities regulatory authorities under applicable securities laws; and

 

(iv)                              this Agreement is the legally valid and
binding obligation of such Party, enforceable against it in accordance with its
terms, except as enforcement may be limited by bankruptcy, insolvency,
reorganization, moratorium or other similar laws relating to or limiting
creditors’ rights generally or by equitable principles relating to
enforceability or a ruling of the Bankruptcy Court.

 

(b)                                 Each Consenting Creditor severally (and not
jointly), represents and warrants to the Company that, as of the date hereof (or
as of the date such Consenting Creditor becomes a party hereto), such Consenting
Creditor (i) is the beneficial owner of the aggregate principal amount of Notes
or number of shares of Preferred Stock set forth below its name on the signature
page hereof (or below its name on the signature page of a Joinder Agreement for
any Consenting Creditor that becomes a party hereto after the date hereof), or
is the nominee, investment manager, or advisor for one or more beneficial
holders thereof, and does not beneficially own any other Notes or Preferred
Stock, and/or (ii) has, with respect to the beneficial owners of such Notes or
Preferred Stock, (A) sole investment or voting discretion with respect to such
Notes or Preferred Stock, (B) full power and authority to vote on and consent to
matters concerning such Notes or Preferred Stock or to exchange, assign and
transfer such Notes or Preferred Stock, and (C) full power and authority to bind
or act on the behalf of, such beneficial owners.

 

17

--------------------------------------------------------------------------------


 

(c)                                  Each Consenting Creditor severally (and not
jointly) makes the representations and warranties set forth in
Section 22(c) hereof, in each case, to the other Parties.

 

(d)                                 The Company hereby represents and warrants
to each Consenting Creditor that will receive New Common Shares or New Warrants,
as applicable, in connection with the Restructuring, that such shares, upon
issuance, shall be duly authorized, validly issued, fully paid and
non-assessable and such warrants shall be duly authorized and validly issued.

 

(e)                                  The Company hereby represents and warrants
to each Consenting Creditor that as of the date hereof there are recorded
mortgages in respect of at least 94% of the PV 10 of the Company’s proved
reserves as of December 31, 2015 as estimated by the Company’s independent
reserve engineers using March 31, 2016 strip pricing.

 

8.                                      Disclosure; Publicity.

 

(a)                                 Within one business day following the
Support Effective Date, subject to the provisions set forth in
Section 8(b) hereof, the Company shall disseminate a Current Report on Form 8-K
or a press release disclosing the existence of this Agreement and the terms
hereof, with such redactions as may be reasonably requested by any Consenting
Creditor’s counsel to maintain the confidentiality of the items identified in
Section 8(b) hereof, except as otherwise required by law.  In the event that the
Company fails to make the foregoing disclosures in compliance with the terms
specified herein, any such Consenting Creditor may publicly disclose the
foregoing, including, without limitation, this Agreement and all of its exhibits
and schedules (subject to the redactions called for by Section 8 hereof), and
the Company hereby irrevocably waives and releases any claims against the
Consenting Creditors arising as a result of such disclosure by a Consenting
Creditor in compliance with this Agreement.

 

(b)                                 The Company shall submit drafts to
Noteholder Counsel of any press releases, public documents and any and all
filings with the SEC that constitute disclosure of the existence or terms of
this Agreement or any amendment to the terms of this Agreement at least two
(2) business days prior to making any such disclosure.  Except as required by
applicable law, and notwithstanding any provision of any other agreement between
the Company and such Consenting Creditor to the contrary, no Party or its
advisors shall disclose to any person (including, for the avoidance of doubt,
any other Consenting Creditor), other than advisors to the Company, the
principal amount or percentage of any Notes, any other securities of the Company
or any other claims against the Company held by any Consenting Creditor, in each
case, without such Consenting Creditor’s prior written consent; provided,
however, that (i) if such disclosure is required by law, subpoena, or other
legal process or regulation, the disclosing Party shall afford the relevant
Consenting Creditor a reasonable opportunity to review and comment in advance of
such disclosure and shall take all reasonable measures to limit such disclosure
(the expense of which, if any, shall be borne by the relevant Consenting
Creditor) and (ii) the foregoing shall not prohibit the disclosure of the
aggregate percentage or aggregate principal amount of Notes held by all the
Consenting Creditors collectively.  Notwithstanding the provisions in this
Section 8, any Consenting Creditor may disclose such Consenting Creditor’s
individual holdings to any Person.  Any public filing of this Agreement, with
the Bankruptcy Court or otherwise, which includes executed signature pages to
this Agreement shall include such signature pages only in redacted form with
respect to the holdings of each Consenting Creditor (provided that the

 

18

--------------------------------------------------------------------------------


 

holdings disclosed in such signature pages may be filed in unredacted form with
the Bankruptcy Court under seal).

 

9.                                      Amendments and Waivers.

 

(a)                                 Other than as set forth in Section 9(b),
this Agreement and the Definitive Documents, including any exhibits or schedules
hereto or thereto (including the Term Sheet), may not be waived, modified,
amended or supplemented except with the written consent of the Company and
Requisite Creditors; provided that (i) Requisite Creditors shall not
unreasonably withhold consent to waivers, modifications, amendments and
supplements to any of the Definitive Documents (other than this Agreement), as
long as such Definitive Documents (other than this Agreement), as so altered,
are consistent with the Term Sheet, and (ii) any waivers, modifications,
amendments and supplements to the loan agreements with respect to DIP Financing
and exit financing shall be satisfactory to the Requisite Third Lien
Noteholders.

 

(b)                                 Notwithstanding Section 9(a):

 

(i)                                     any waiver, modification, amendment or
supplement to this Agreement that would have the effect of changing this
Section 9 shall require the written consent of all of the Parties;

 

(ii)                                  any waiver, modification, amendment or
supplement to this Agreement that would have the effect of changing the
definition of Requisite Creditors, Requisite Third Lien Noteholders, Requisite
Unsecured Noteholders, Convertible Noteholder, or Requisite Preferred Holders
shall require the written consent of each Consenting Creditor included in such
definition;

 

(iii)                               any waiver, modification, amendment or
supplement to this Agreement or the Definitive Documents that has the effect of
treating or affecting any Consenting Creditor in a manner that is
disproportionately adverse, on an economic or non-economic basis, to the manner
in which any of the other Consenting Creditors are treated (after taking into
account each of the Consenting Creditors’ respective holdings and interests in
the Company and the recoveries contemplated by the Term Sheet (as in effect on
the date hereof)) shall require the written consent of such Consenting Creditor
and the Company; and

 

(iv)                              any waiver, modification, amendment or
supplement to this Agreement or the Definitive Documents that materially,
adversely affect the rights of a Consenting Class shall require the consent of
each Consenting Creditor in such Consenting Class, and the Company (it being
agreed that, for the avoidance of doubt, (A) any change to this Agreement or the
Plan that results in a diminution of the value of the property to be received by
a Consenting Class under the Plan shall be deemed to materially, adversely
affect such Consenting Class, whether such change is made directly to the
treatment of a Consenting Class or to the treatment of another Consenting
Class or otherwise, and (B) any change to this Agreement or the Plan that
(x) reduces the Unsecured Noteholder Cash Distribution or the percentage of
Unsecured Noteholder New Common Shares, (y) changes the duration, strike price
or equity percentage of the

 

19

--------------------------------------------------------------------------------


 

Unsecured Noteholder New Warrants, or (z) modifies the Requisite Unsecured
Creditors’ consent rights with respect to the board of directors set forth in
the Term Sheet, in each case, shall be deemed to materially, adversely affect
the Consenting Class of Unsecured Noteholders).

 

(c)                                        In the event that a Consenting
Creditor does not consent to a waiver, modification, amendment or supplement to
this Agreement (“Non-Consenting Creditor”) requiring the consent of such
Consenting Creditor, but such waiver, change, modification or amendment receives
the consent of Consenting Creditors owning at least 662/3% of the principal
outstanding amount of Notes or Preferred Stock of the affected Class of which
such Non-Consenting Creditor is a member, this Agreement shall be deemed to have
been terminated only as to such Non-Consenting Creditors, but this Agreement
shall continue in full force and effect in respect to the Company and all other
Consenting Creditors of the Consenting Class who have so consented.

 

10.                               Effectiveness.

 

This Agreement shall become effective and binding upon each Party upon the
execution and delivery by such Party of an executed signature page hereto and
shall become effective and binding on all Parties on the Support Effective Date,
provided that the Support Effective Date occurs within five (5) business days of
the date hereof; provided, however, that signature pages executed by Consenting
Creditors shall be delivered to (a) other Consenting Creditors in a redacted
form that removes such Consenting Creditors’ holdings of the Notes and (b) the
Company, Weil and Noteholder Counsel in an unredacted form (to be held by Weil
and Noteholder Counsel on a professionals’ eyes only basis).

 

11.                               GOVERNING LAW; JURISDICTION; WAIVER OF JURY
TRIAL.

 

(a)                                 This Agreement shall be construed and
enforced in accordance with, and the rights of the parties shall be governed by,
the law of the State of New York, without giving effect to the conflict of laws
principles thereof.

 

(b)                                 Each of the Parties irrevocably agrees that
any legal action, suit or proceeding arising out of or relating to this
Agreement brought by any party or its successors or assigns shall be brought and
determined in any federal or state court in the State of New York, and each of
the Parties hereby irrevocably submits to the exclusive jurisdiction of the
aforesaid courts for itself and with respect to its property, generally and
unconditionally, with regard to any such proceeding arising out of or relating
to this Agreement or the Restructuring Transactions.  Each of the Parties agrees
not to commence any proceeding relating hereto or thereto except in the courts
described above in New York, other than proceedings in any court of competent
jurisdiction to enforce any judgment, decree or award rendered by any such court
in New York as described herein.  Each of the Parties further agrees that notice
as provided herein shall constitute sufficient service of process and the
Parties further waive any argument that such service is insufficient.  Each of
the Parties hereby irrevocably and unconditionally waives, and agrees not to
assert, by way of motion or as a defense, counterclaim or otherwise, in any
proceeding arising out of or relating to this Agreement or the Restructuring
Transactions, (i) any claim that it is not personally subject to the
jurisdiction of the courts in New York as described

 

20

--------------------------------------------------------------------------------


 

herein for any reason, (ii) that it or its property is exempt or immune from
jurisdiction of any such court or from any legal process commenced in such
courts (whether through service of notice, attachment prior to judgment,
attachment in aid of execution of judgment, execution of judgment or otherwise)
and (iii) that (A) the proceeding in any such court is brought in an
inconvenient forum, (B) the venue of such proceeding is improper or (C) this
Agreement, or the subject matter hereof, may not be enforced in or by such
courts.  Notwithstanding the foregoing, during the pendency of the Chapter 11
Cases, all proceedings contemplated by this Section 11(b) shall be brought in
the Bankruptcy Court.

 

(c)                                  EACH PARTY HEREBY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT,
TORT OR ANY OTHER THEORY).  EACH PARTY (I) CERTIFIES THAT NO REPRESENTATIVE,
AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (II) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION.

 

12.                               Specific Performance/Remedies.

 

It is understood and agreed by the Parties that money damages would not be a
sufficient remedy for any breach of this Agreement by any Party and each
non-breaching Party shall be entitled to specific performance and injunctive or
other equitable relief (including attorneys’ fees and costs) as a remedy of any
such breach, without the necessity of proving the inadequacy of money damages as
a remedy, including an order of the Bankruptcy Court requiring any Party to
comply promptly with any of its obligations hereunder.

 

13.                               Survival.

 

Notwithstanding the termination of this Agreement pursuant to Section 5 hereof,
the agreements and obligations of the Parties in this Section 13, and
Sections 5(f), 8, 10, 11, 12, 14, 15(b), 16, 17, 18, 19, 21, and 22 hereof (and
any defined terms used in any such Sections) shall survive such termination and
shall continue in full force and effect in accordance with the terms hereof;
provided, however, that any liability of a Party for failure to comply with the
terms of this Agreement shall survive such termination; provided, further, that
the representations and warranties contained in this Agreement shall not survive
the expiration of the Support Period.

 

14.                               Headings.

 

The headings of the sections, paragraphs and subsections of this Agreement are
inserted for convenience only and shall not affect the interpretation hereof or,
for any purpose, be deemed a part of this Agreement.

 

21

--------------------------------------------------------------------------------


 

15.                               Successors and Assigns; Severability; Several
Obligations.

 

(a)                                 This Agreement is intended to bind and inure
to the benefit of the Parties and their respective successors, permitted
assigns, heirs, executors, administrators and representatives; provided,
however, that nothing contained in this Section 15 shall be deemed to permit
Transfers of the Notes or claims arising under the Notes other than in
accordance with the express terms of this Agreement.

 

(b)                                 If any provision of this Agreement, or the
application of any such provision to any person or entity or circumstance, shall
be held invalid or unenforceable in whole or in part, such invalidity or
unenforceability shall attach only to such provision or part thereof and the
remaining part of such provision hereof and this Agreement shall continue in
full force and effect so long as the economic or legal substance of the
transactions contemplated hereby is not affected in any manner materially
adverse to any Party.  Upon any such determination of invalidity, the Parties
shall negotiate in good faith to modify this Agreement so as to effect the
original intent of the Parties as closely as possible in a reasonably
satisfactory manner in order that the transactions contemplated hereby are
consummated as originally contemplated to the greatest extent possible. The
agreements, representations and obligations of the Parties are, in all respects,
ratable and several and neither joint nor joint and several.

 

16.                               No Third-Party Beneficiaries.

 

Unless expressly stated herein, this Agreement shall be solely for the benefit
of the Parties and no other person or entity shall be a third-party beneficiary
hereof.

 

17.                               Prior Negotiations; Entire Agreement.

 

This Agreement, including the exhibits and schedules hereto (including the Term
Sheet) constitutes the entire agreement of the Parties, and supersedes all other
prior negotiations, with respect to the subject matter hereof and thereof,
except that the Parties acknowledge that any confidentiality agreements (if any)
heretofore executed between the Company and each Consenting Creditor shall
continue in full force and effect for the duration of such confidentiality
agreement.

 

18.                               Counterparts.

 

This Agreement may be executed in several counterparts, each of which shall be
deemed to be an original, and all of which together shall be deemed to be one
and the same agreement.  Execution copies of this Agreement may be delivered by
facsimile, electronic mail or otherwise, which shall be deemed to be an original
for the purposes of this paragraph.

 

19.                               Notices.

 

All notices hereunder shall be deemed given if in writing and delivered, if
contemporaneously sent by electronic mail, facsimile, courier or by registered
or certified mail (return receipt requested) to the following addresses and
facsimile numbers:

 

22

--------------------------------------------------------------------------------


 

(1)                                 If to the Company, to:

 

Halcón Resources Corporation

1000 Louisiana Street
Suite 6700

Houston, Texas 77002

Fax:  (832) 538-0220

Attn: David S. Elkouri

Email: delkouri@halconresources.com

 

With a copy to:

 

Weil, Gotshal & Manges LLP

767 Fifth Avenue

New York, NY 10153

Fax: (212) 310-8007

Attention:                 Gary T. Holtzer, Esq

(gary.holtzer@weil.com)

- and -

Joseph H. Smolinsky, Esq
(joseph.smolinsky@weil.com)
- and -

Ted S. Waksman, Esq.

(ted.waksman@weil.com)

 

(2)                                 If to a Consenting Creditor, or a transferee
thereof, to the addresses or facsimile numbers set forth below following the
Consenting Creditor’s signature (or as directed by any transferee thereof), as
the case may be, with copies to:

 

With respect to any Consenting Unsecured Noteholder:

 

Paul, Weiss, Rifkind, Wharton & Garrison LLP

1285 Avenue of the Americas

New York, NY 10019-6064

Fax: (212) 492-0158

Attention:                 Andrew N. Rosenberg

(arosenberg@paulweiss.com)

- and -

Samuel E. Lovett

(slovett@paulweiss.com)

 

 

With respect to any Consenting Third Lien Noteholder:

 

Latham & Watkins LLP

 

23

--------------------------------------------------------------------------------


 

330 North Wabash Ave.

Suite 2800

Fax: (312) 993-9767

Attention:                 Richard Levy

(Richard.levy@lw.com)

- and -

Peter Knight

(peter.knight@lw.com)

-and-

James Ktsanes

(james.ktsanes@lw.com)

 

Any notice given by delivery, mail or courier shall be effective when received. 
Any notice given by facsimile or electronic mail shall be effective upon oral,
machine or electronic mail (as applicable) confirmation of transmission.

 

20.                               Creditors’ Committee.

 

Notwithstanding anything herein to the contrary, if any Consenting Creditor is
appointed to and serves on an official committee of unsecured creditors in the
Chapter 11 Cases, the terms of this Agreement shall not be construed so as to
limit such Consenting Creditor’s exercise of its fiduciary duties to any person
arising from its service on such committee, and any such exercise of such
fiduciary duties shall not be deemed to constitute a breach of the terms of this
Agreement. All Parties agree they shall not oppose the participation of any of
the Consenting Creditors or any trustee under the Third Lien Indenture or the
Unsecured Indentures on any official committee of unsecured creditors formed in
the Chapter 11 Cases.

 

21.                               Qualification on Consenting Noteholders
Representations.

 

The Parties acknowledge that all representations, warranties, covenants, and
other agreements made by any Consenting Creditor that is a separately managed
account of an investment manager are being made only with respect to the Claims
managed by such investment manager (in the amount identified on the signature
pages hereto), and shall not apply to (or be deemed to be made in relation to)
any Claims that may be beneficially owned by such Consenting Creditor that are
not held through accounts managed by such investment manager.

 

22.                               No Solicitation; Representation by Counsel;
Adequate Information.

 

(a)                                 This Agreement is not and shall not be
deemed to be a solicitation for votes in favor of the Plan in the Chapter 11
Cases from the Noteholders or the Preferred Holders.  The acceptances of the
Consenting Creditors with respect to the Plan will not be solicited until such
Consenting Creditor has received the Disclosure Statement and related ballots
and solicitation materials, each as approved or ratified by the Bankruptcy
Court.

 

(b)                                 Each Party acknowledges that it has had an
opportunity to receive information from the Company and that it has been
represented by counsel in connection with this Agreement and the transactions
contemplated hereby. Accordingly, any rule of law or any legal

 

24

--------------------------------------------------------------------------------


 

decision that would provide any Party with a defense to the enforcement of the
terms of this Agreement against such Party based upon lack of legal counsel
shall have no application and is expressly waived.

 

(c)                                  Each Consenting Creditor acknowledges,
agrees and represents to the other Parties that it (i) is an “accredited
investor” as such term is defined in Rule 501 of Regulation D under the
Securities Act, (ii) understands that the securities to be acquired by it (if
any) pursuant to the Restructuring Transactions have not been registered under
the Securities Act and that such securities are, to the extent not acquired
pursuant to section 1145 of the Bankruptcy Code, being offered and sold pursuant
to an exemption from registration contained in the Securities Act, based in part
upon such Consenting Creditor’s representations contained in this Agreement and
cannot be sold unless subsequently registered under the Securities Act or an
exemption from registration is available and (iii) has such knowledge and
experience in financial and business matters that such Consenting Creditor is
capable of evaluating the merits and risks of the securities to be acquired by
it (if any) pursuant to the Restructuring Transactions and understands and is
able to bear any economic risks with such investment.

 

(d)                                 The Company (i) is a sophisticated party
with respect to the subject matter of this Agreement, (ii) has been represented
and advised by legal counsel in connection with this Agreement, (iii) has
adequate information concerning the matters that are the subject of this
Agreement, and (iv) has independently and without reliance upon any other party
and based on such information as it has deemed appropriate, made its own
analysis and decision to enter into this Agreement, except that it has relied
upon the Consenting Creditors’ express representations, warranties, and
covenants in this Agreement, and has entered into this Agreement voluntarily and
of its own choice and not under coercion or duress.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

25

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
and delivered by their respective duly authorized officers, solely in their
respective capacity as officers of the undersigned and not in any other
capacity, as of the date first set forth above.

 

 

 

HALĆON PARTIES

 

 

 

HALĆON RESOURCES CORPORATION

 

 

 

 

 

By:

/s/ Floyd C. Wilson

 

 

Name: Floyd Wilson

 

 

Title:   Chairman of the Board and Chief Executive Officer

 

SIGNATURE PAGE TO RESTRUCTURING SUPPORT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

HALCÓN HOLDINGS, INC.

 

 

 

 

 

By:

/s/ Floyd C. Wilson

 

 

Name: Floyd Wilson

 

 

Title:   Chief Executive Officer

 

SIGNATURE PAGE TO RESTRUCTURING SUPPORT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

HK RESOURCES, LLC

 

 

 

 

 

By:

/s/ Floyd C. Wilson

 

 

Name: Floyd Wilson

 

 

Title:   Chief Executive Officer

 

SIGNATURE PAGE TO RESTRUCTURING SUPPORT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

THE 7711 CORPORATION

 

 

 

 

 

By:

/s/ Floyd C. Wilson

 

 

Name: Floyd Wilson

 

 

Title:   Chief Executive Officer

 

SIGNATURE PAGE TO RESTRUCTURING SUPPORT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

HALCÓN GULF STATES, LLC

 

 

 

 

 

By:

/s/ Floyd C. Wilson

 

 

Name: Floyd Wilson

 

 

Title:   Chief Executive Officer

 

SIGNATURE PAGE TO RESTRUCTURING SUPPORT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

HALCÓN LOUISIANA OPERATING, L.P.

 

 

 

 

 

By: Halcón Gulf States, LLC,

 

its general partner

 

 

 

 

 

By:

/s/ Floyd C. Wilson

 

 

Name: Floyd Wilson

 

 

Title:   Chief Executive Officer

 

SIGNATURE PAGE TO RESTRUCTURING SUPPORT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

HALCÓN FIELD SERVICES, LLC

 

 

 

 

 

By:

/s/ Floyd C. Wilson

 

 

Name: Floyd Wilson

 

 

Title:   President and Chief Executive Officer

 

SIGNATURE PAGE TO RESTRUCTURING SUPPORT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

HALCÓN ENERGY PROPERTIES, INC.

 

 

 

 

 

By:

/s/ Floyd C. Wilson

 

 

Name: Floyd Wilson

 

 

Title:   Chief Executive Officer

 

SIGNATURE PAGE TO RESTRUCTURING SUPPORT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

HALCÓN OPERATING CO., INC.

 

 

 

 

 

By:

/s/ Floyd C. Wilson

 

 

Name: Floyd Wilson

 

 

Title:   Chief Executive Officer

 

SIGNATURE PAGE TO RESTRUCTURING SUPPORT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

HALCÓN WILLISTON I, LLC

 

 

 

 

 

By:

/s/ Floyd C. Wilson

 

 

Name: Floyd Wilson

 

 

Title:   Chief Executive Officer

 

SIGNATURE PAGE TO RESTRUCTURING SUPPORT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

HALCÓN WILLISTON II, LLC

 

 

 

 

 

By:

/s/ Floyd C. Wilson

 

 

Name: Floyd Wilson

 

 

Title:   Chief Executive Officer

 

SIGNATURE PAGE TO RESTRUCTURING SUPPORT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

HALCÓN RESOURCES OPERATING, INC.

 

 

 

 

 

By:

/s/ Floyd C. Wilson

 

 

Name: Floyd Wilson

 

 

Title:   Chief Executive Officer

 

SIGNATURE PAGE TO RESTRUCTURING SUPPORT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

HRC ENERGY LOUISIANA, LLC

 

 

 

 

 

By:

/s/ Floyd C. Wilson

 

 

Name: Floyd Wilson

 

 

Title:   Chief Executive Officer

 

SIGNATURE PAGE TO RESTRUCTURING SUPPORT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

HRC ENERGY RESOURCES (WV), INC.

 

 

 

 

 

By:

/s/ Floyd C. Wilson

 

 

Name: Floyd Wilson

 

 

Title:   Chief Executive Officer

 

SIGNATURE PAGE TO RESTRUCTURING SUPPORT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

HRC PRODUCTION COMPANY

 

 

 

 

 

By:

/s/ Floyd C. Wilson

 

 

Name: Floyd Wilson

 

 

Title:   Chief Executive Officer

 

SIGNATURE PAGE TO RESTRUCTURING SUPPORT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

HALCÓN ENERGY HOLDINGS, LLC

 

 

 

 

 

By:

/s/ Floyd C. Wilson

 

 

Name: Floyd Wilson

 

 

Title:   Chief Executive Officer

 

SIGNATURE PAGE TO RESTRUCTURING SUPPORT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

HRC ENERGY, LLC

 

 

 

 

 

By:

/s/ Floyd C. Wilson

 

 

Name: Floyd Wilson

 

 

Title:   Chief Executive Officer

 

SIGNATURE PAGE TO RESTRUCTURING SUPPORT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

HK ENERGY, LLC

 

 

 

 

 

By:

/s/ Floyd C. Wilson

 

 

Name: Floyd Wilson

 

 

Title:   Chief Executive Officer

 

SIGNATURE PAGE TO RESTRUCTURING SUPPORT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

HK LOUISIANA OPERATING, LLC

 

 

 

 

 

By:

/s/ Floyd C. Wilson

 

 

Name: Floyd Wilson

 

 

Title:   Chief Executive Officer

 

SIGNATURE PAGE TO RESTRUCTURING SUPPORT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

HK OIL & GAS, LLC

 

 

 

 

 

By:

/s/ Floyd C. Wilson

 

 

Name: Floyd Wilson

 

 

Title:   Chief Executive Officer

 

SIGNATURE PAGE TO RESTRUCTURING SUPPORT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

HK ENERGY OPERATING, LLC

 

 

 

 

 

By:

/s/ Floyd C. Wilson

 

 

Name:

Floyd Wilson

 

 

Title:

Chief Executive Officer

 

SIGNATURE PAGE TO RESTRUCTURING SUPPORT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

HRC OPERATING, LLC

 

 

 

 

 

By:

/s/ Floyd C. Wilson

 

 

Name:

Floyd Wilson

 

 

Title:

Chief Executive Officer

 

SIGNATURE PAGE TO RESTRUCTURING SUPPORT AGREEMENT

 

--------------------------------------------------------------------------------


 

CONSENTING CREDITOR

 

ARES DYNAMIC CREDIT ALLOCATION FUND, INC.

 

By:

Ares Capital Management II LLC, its Adviser

 

 

 

 

 

By:

/s/ Darryl Schall

 

 

 

Name: Darryl Schall

 

 

 

Title: Vice President

 

 

Principal Amount of Third Lien Notes:     $

 

Principal Amount of Unsecured Notes:  $

 

Principal Amount of Convertible Note:  $

 

Number of Shares of Preferred Stock:

 

Notice Address:

ARES MANAGEMENT LLC

2000 Avenue of the Stars

12th Floor

Los Angeles, California, 90067

 

Phone: (310) 201-4169

Attention: Darryl Schall

Email: Dschall@aresmgmt.com

 

SIGNATURE PAGE TO RESTRUCTURING SUPPORT AGREEMENT

 

--------------------------------------------------------------------------------


 

CONSENTING CREDITOR

 

ARES STRATEGIC INVESTMENT PARTNERS LTD.

 

By:

ARES STRATEGIC INVESTMENT MANAGEMENT LLC, AS
INVESTMENT MANAGER

 

 

 

 

By:

/s/ Darryl Schall

 

 

 

Name: Darryl Schall

 

 

 

Title: Vice President

 

 

Principal Amount of Third Lien Notes:     $

 

Principal Amount of Unsecured Notes:  $

 

Principal Amount of Convertible Note:  $

 

Number of Shares of Preferred Stock:

 

Notice Address:

ARES MANAGEMENT LLC

2000 Avenue of the Stars

12th Floor

Los Angeles, California, 90067

 

Phone: (310) 201-4169

Attention: Darryl Schall

Email: Dschall@aresmgmt.com

 

SIGNATURE PAGE TO RESTRUCTURING SUPPORT AGREEMENT

 

--------------------------------------------------------------------------------


 

CONSENTING CREDITOR

 

FUTURE FUND BOARD OF GUARDIANS

 

By:

ARES ENHANCED LOAN INVESTMENT STRATEGY ADVISOR IV, L.P., ITS INVESTMENT MANAGER
(ON BEHALF OF THE ASIP II SUB-ACCOUNT)

 

 

By:

ARES ENHANCED LOAN INVESTMENT STRATEGY ADVISOR IV GP, LLC,
ITS GENERAL PARTNER

 

 

 

 

By:

/s/ Darryl Schall

 

 

 

Name: Darryl Schall

 

 

 

Title: Vice President

 

 

Principal Amount of Third Lien Notes:     $

 

Principal Amount of Unsecured Notes:  $

 

Principal Amount of Convertible Note:  $

 

Number of Shares of Preferred Stock:

 

Notice Address:

ARES MANAGEMENT LLC

2000 Avenue of the Stars

12th Floor

Los Angeles, California, 90067

 

Phone: (310) 201-4169

Attention: Darryl Schall

Email: Dschall@aresmgmt.com

 

SIGNATURE PAGE TO RESTRUCTURING SUPPORT AGREEMENT

 

--------------------------------------------------------------------------------


 

CONSENTING CREDITOR

 

ASIP (HOLDCO) IV S.À.R.L.

 

By:

ASIP OPERATING MANAGER IV LLC, ITS INVESTMENT MANAGER

 

 

 

 

By:

/s/ Darryl Schall

 

 

 

Name: Darryl Schall

 

 

 

Title: Vice President

 

 

Principal Amount of Third Lien Notes:     $

 

Principal Amount of Unsecured Notes:  $

 

Principal Amount of Convertible Note:  $

 

Number of Shares of Preferred Stock:

 

Notice Address:

ARES MANAGEMENT LLC

2000 Avenue of the Stars

12th Floor

Los Angeles, California, 90067

 

Phone: (310) 201-4169

Attention: Darryl Schall

Email: Dschall@aresmgmt.com

 

SIGNATURE PAGE TO RESTRUCTURING SUPPORT AGREEMENT

 

--------------------------------------------------------------------------------


 

CONSENTING CREDITOR

 

ARES MULTI-STRATEGY CREDIT FUND V (H), L.P.

 

By:

ARES MSCF V (H) MANAGEMENT LLC, ITS MANAGER

 

 

 

 

By:

/s/ Darryl Schall

 

 

 

Name: Darryl Schall

 

 

 

Title: Vice President

 

 

Principal Amount of Third Lien Notes:     $

 

Principal Amount of Unsecured Notes:  $

 

Principal Amount of Convertible Note:  $

 

Number of Shares of Preferred Stock:

 

Notice Address:

ARES MANAGEMENT LLC

2000 Avenue of the Stars

12th Floor

Los Angeles, California, 90067

 

Phone: (310) 201-4169

Attention: Darryl Schall

Email: Dschall@aresmgmt.com

 

SIGNATURE PAGE TO RESTRUCTURING SUPPORT AGREEMENT

 

--------------------------------------------------------------------------------


 

CONSENTING CREDITOR

 

TRANSATLANTIC REINSURANCE COMPANY

 

By:

ARES ASIP VII MANAGEMENT, L.P., ITS PORTFOLIO MANAGER

 

 

By:

ARES ASIP VII GP, LLC, ITS GENERAL PARTNER

 

 

 

 

By:

/s/ Darryl Schall

 

 

 

Name: Darryl Schall

 

 

 

Title: Vice President

 

 

Principal Amount of Third Lien Notes:     $

 

Principal Amount of Unsecured Notes:  $

 

Principal Amount of Convertible Note:  $

 

Number of Shares of Preferred Stock:

 

Notice Address:

ARES MANAGEMENT LLC

2000 Avenue of the Stars

12th Floor

Los Angeles, California, 90067

 

Phone: (310) 201-4169

Attention: Darryl Schall

Email: Dschall@aresmgmt.com

 

SIGNATURE PAGE TO RESTRUCTURING SUPPORT AGREEMENT

 

--------------------------------------------------------------------------------


 

CONSENTING CREDITOR

 

RSUI INDEMNITY COMPANY

 

By:

ARES ASIP VII MANAGEMENT, L.P., ITS PORTFOLIO MANAGER

 

 

By:

ARES ASIP VII GP, LLC, ITS GENERAL PARTNER

 

 

 

 

By:

/s/ Darryl Schall

 

 

 

Name: Darryl Schall

 

 

 

Title: Vice President

 

 

Principal Amount of Third Lien Notes:     $

 

Principal Amount of Unsecured Notes:  $

 

Principal Amount of Convertible Note:  $

 

Number of Shares of Preferred Stock:

 

Notice Address:

ARES MANAGEMENT LLC

2000 Avenue of the Stars

12th Floor

Los Angeles, California, 90067

 

Phone: (310) 201-4169

Attention: Darryl Schall

Email: Dschall@aresmgmt.com

 

SIGNATURE PAGE TO RESTRUCTURING SUPPORT AGREEMENT

 

--------------------------------------------------------------------------------


 

CONSENTING CREDITOR

 

ARES SPECIAL SITUATIONS FUND III, L.P.

 

By:

ASSF OPERATING MANAGER III, LLC, ITS MANAGER

 

 

 

 

By:

/s/ Darryl Schall

 

 

 

Name: Darryl Schall

 

 

 

Title: Vice President

 

 

Principal Amount of Third Lien Notes:     $

 

Principal Amount of Unsecured Notes:  $

 

Principal Amount of Convertible Note:  $

 

Number of Shares of Preferred Stock:

 

Notice Address:

ARES MANAGEMENT LLC

2000 Avenue of the Stars

12th Floor

Los Angeles, California, 90067

 

Phone: (310) 201-4169

Attention: Darryl Schall

Email: Dschall@aresmgmt.com

 

SIGNATURE PAGE TO RESTRUCTURING SUPPORT AGREEMENT

 

--------------------------------------------------------------------------------


 

CONSENTING CREDITOR

 

ARES SPECIAL SITUATIONS FUND IV, L.P.

 

By:

ASSF OPERATING MANAGER IV, L.P., ITS MANAGER

 

 

 

 

By:

/s/ Darryl Schall

 

 

 

Name: Darryl Schall

 

 

 

Title: Vice President

 

 

Principal Amount of Third Lien Notes:     $

 

Principal Amount of Unsecured Notes:  $

 

Principal Amount of Convertible Note:  $

 

Number of Shares of Preferred Stock:

 

Notice Address:

ARES MANAGEMENT LLC

2000 Avenue of the Stars

12th Floor

Los Angeles, California, 90067

 

Phone: (310) 201-4169

Attention: Darryl Schall

Email: Dschall@aresmgmt.com

 

SIGNATURE PAGE TO RESTRUCTURING SUPPORT AGREEMENT

 

--------------------------------------------------------------------------------


 

CONSENTING CREDITOR

 

AF IV US BD Holdings, L.P.

 

By:

/s/ Daniel Nguyen

 

 

 

Name: Daniel Nguyen

 

 

 

Title: Chief Financial Officer

 

 

Principal Amount of Third Lien Notes:     $

 

Principal Amount of Unsecured Notes:  $

 

Principal Amount of Convertible Note:  $

 

Number of Shares of Preferred Stock:

 

Notice Address:

ARES MANAGEMENT LLC

2000 Avenue of the Stars

12th Floor

Los Angeles, California, 90067

 

Phone: 310 201-4204

Attention: Daniel Nguyen

Email: Nguyen@aresmgmt.com

 

SIGNATURE PAGE TO RESTRUCTURING SUPPORT AGREEMENT

 

--------------------------------------------------------------------------------


 

CONSENTING CREDITOR

 

FRANKLIN ADVISERS, INC. as investment manager on behalf of certain funds and
accounts

 

By:

/s/ Glenn Voyles

 

 

 

Name: Glenn Voyles

 

 

 

Title: VP

 

 

Principal Amount of Third Lien Notes:     $                    

 

Principal Amount of Unsecured Notes:  $              

 

Principal Amount of Convertible Note:  $

 

Number of Shares of Preferred Stock:                 

 

Notice Address:

One Franklin Pkwy

San Mateo, CA 94403

 

Fax: 650-312-2070

Attention: Bryant Dieffenbacher; Christopher Chen

Email: bryant.dieffenbacher@franklintempleton.com;
chris.chen@franklintempleton.com

 

SIGNATURE PAGE TO RESTRUCTURING SUPPORT AGREEMENT

 

--------------------------------------------------------------------------------


 

CONSENTING CREDITOR

 

TYRUS CAPITAL EVENT MASTER FUND LIMITED
by its agent, Tyrus Capital S.A.M.

 

By:

/s/ Mark Madden

 

 

 

Name: Mark Madden

 

 

 

Title: Director

 

 

Principal Amount of Third Lien Notes:     $                    

 

Principal Amount of Unsecured Notes:  $              

 

Principal Amount of Convertible Note:  $

 

Number of Shares of Preferred Stock:                 

 

Notice Address:

c/o Tyrus Capital S.A.M.

4 Avenue de Roqueville

98000 Monaco

 

Fax: +377 9999 5090

Attention: Head of Legal

Email: opsteam@tyruscap.mc; legal@tyruscap.mc

 

SIGNATURE PAGE TO RESTRUCTURING SUPPORT AGREEMENT

 

--------------------------------------------------------------------------------


 

CONSENTING CREDITOR

 

EACH ENTITY LISTED ON EXHIBIT A HERETO

 

By: Putnam Investment Management, LLC, as investment manager

 

By:

/s/ Norman P. Boucher

 

 

 

Name: Norman P. Boucher

 

 

 

Title: Portfolio Manager

 

 

Principal Amount of Third Lien Notes:     $                    

 

Principal Amount of Unsecured Notes:  $              

 

Principal Amount of Convertible Note:  $

 

Number of Shares of Preferred Stock:                 

 

Notice Address:

c/o Putnam Investments

One Post Office Square

Boston, MA 02109

Attention: Office of the General Counsel

 

Fax: (617) 760-1625

Attention: Stephen M. Gianelli

Email: stephen_gianelli@putnam.com

 

A copy of the Agreement and Declaration of Trust of each Consenting Creditor
listed on Exhibit A hereto is on file with the Secretary of the Commonwealth of
Massachusetts and notice is hereby given that this instrument is executed on
behalf of the Trustees of each such Consenting Creditor as Trustees and not
individually and that the obligations of this instrument are not binding on any
of the Trustees or officers or shareholders individually, but are binding only
on the assets or property of each such Consenting Creditor with respect to its
obligations hereunder. Furthermore, notice is given that the assets and
liabilities of each series of each such Consenting Creditor that is a series
company are separate and distinct and that the obligations of or arising out of
this instrument are several and not joint and are binding only on the assets or
property of each series with respect to its obligations hereunder.

 

SIGNATURE PAGE TO RESTRUCTURING SUPPORT AGREEMENT

 

--------------------------------------------------------------------------------


 

Exhibit A

 

Putnam Investment Management, LLC

 

Consenting Creditor

 

 

 

 

 

Putnam High Yield Trust

 

 

Putnam High Income Securities Fund

 

 

Putnam Variable Trust — Putnam VT High Yield Fund

 

 

Putnam Variable Trust — Putnam VT Global Asset Allocation Fund

 

 

Putnam Premier Income Trust

 

 

Putnam Master Intermediate Income Trust

 

 

Putnam Asset Allocation Funds — Putnam Dynamic Asset Allocation Growth Fund

 

 

Putnam Asset Allocation Funds — Putnam Dynamic Asset Allocation Balanced Fund

 

 

Putnam Asset Allocation Funds — Putnam Dynamic Asset Allocation Conservative
Fund

 

 

Putnam Variable Trust — Putnam VT Diversified Income Fund

 

 

Putnam Funds Trust — Putnam Dynamic Risk Allocation Fund

 

 

Putnam Funds Trust — Putnam Absolute Return 700 Fund

 

 

Great-West Funds, Inc. — Great-West Putnam High Yield Bond Fund

 

 

 

--------------------------------------------------------------------------------


 

CONSENTING CREDITOR

 

EACH ENTITY LISTED ON EXHIBIT A HERETO

 

By: The Putnam Advisory Company, LLC, as investment manager

 

By:

/s/ Norman P. Boucher

 

 

 

Name: Norman P. Boucher

 

 

 

Title: Portfolio Manager

 

 

Principal Amount of Third Lien Notes:     $                    

 

Principal Amount of Unsecured Notes:  $              

 

Principal Amount of Convertible Note:  $

 

Number of Shares of Preferred Stock:                 

 

Notice Address:

c/o Putnam Investments

One Post Office Square

Boston, MA 02109

Attention: Office of the General Counsel

 

Fax: (617) 760-1625

Attention: Stephen M. Gianelli

Email: stephen_gianelli@putnam.com

 

SIGNATURE PAGE TO RESTRUCTURING SUPPORT AGREEMENT

 

--------------------------------------------------------------------------------


 

Exhibit A

 

The Putnam Advisory Company, LLC

 

Consenting Creditor

 

 

 

 

 

Putnam High Yield Fixed Income Fund, LLC

 

 

Putnam World Trust — Putnam Global High Yield Bond Fund

 

 

LGT Multi Manager Bond High Yield (USD)

 

 

Putnam Total Return Fund, LLC

 

 

IG Putnam U.S. High Yield Income Fund

 

 

Mackenzie Corporate Bond Fund

 

 

Mackenzie North American Corporate Bond Fund

 

 

Investors Canadian High Yield Income Fund

 

 

Counsel Portfolio Services Inc — Counsel Fixed Income

 

 

The International Investment Fund — Putnam Global Alpha Fund

 

 

Counsel North American High Yield Bond Fund

 

 

 

--------------------------------------------------------------------------------


 

CONSENTING CREDITOR

 

EACH ENTITY LISTED ON EXHIBIT A HERETO

 

By: Putnam Fiduciary Trust Company, as investment manager

 

By:

/s/ Norman P. Boucher

 

 

 

Name: Normal P. Boucher

 

 

 

Title: Portfolio Manager

 

 

Principal Amount of Third Lien Notes:     $

 

Principal Amount of Unsecured Notes:  $

 

Principal Amount of Convertible Note:  $

 

Number of Shares of Preferred Stock:

 

Notice Address:

c/o Putnam Investments

One Post Office Square

Boston, MA 02109

Attention: Office of the General Counsel

 

Fax: (617) 760-1625

Attention: Stephen M. Gianelli

Email: stephen_gianelli@putnam.com

 

SIGNATURE PAGE TO RESTRUCTURING SUPPORT AGREEMENT

 

--------------------------------------------------------------------------------


 

Exhibit A

 

Putnam Fiduciary Trust Company

 

Consenting Creditor

 

Putnam Total Return Trust

Putnam Retirement Advantage GAA Balanced Portfolio

Putnam Retirement Advantage GAA Conservative Portfolio

Putnam Retirement Advantage GAA Growth Portfolio

Putnam Retirement Advantage GAA Income Strategies Portfolio

 

--------------------------------------------------------------------------------


 

CONSENTING CREDITOR

 

Loomis, Sayles & Company, L.P., as investment manager,

on behalf of one or more discretionary accounts holding the Notes

(each such account, separately and not jointly, a “Noteholder”)

By: Loomis, Sayles & Company, Incorporated

Its General Partner

 

By:

/s/ Mari Shimokawa

 

 

 

Name: Mari Shimokawa

 

 

 

Title: V.P. & Deputy Chief Compliance Officer

 

 

Principal Amount of Third Lien Notes:     $

 

Principal Amount of Unsecured Notes:  $

 

Principal Amount of Convertible Note:  $

 

Number of Shares of Preferred Stock:

 

Notice Address:

One Financial Center

27th Floor

Boston, MA 02111

 

Fax: [·]

Attention: Peter S. Sheehan

Email: psheehan@loomissayles.com

 

SIGNATURE PAGE TO RESTRUCTURING SUPPORT AGREEMENT

 

--------------------------------------------------------------------------------


 

CONSENTING CREDITOR

 

MANULIFE ASSET MANAGEMENT as investment adviser on behalf of:

John Hancock Focused High Yield Fund

John Hancock Funds III - Core High Yield Fund

Manulife High Yield Bond Fund

John Hancock Global Short Duration Credit Fund

Manulife Global Tactical Credit Fund

Manulife US Fixed Income Trust

Manulife US Tactical Credit Fund

Manulife Global - US Special Opportunities Fund

 

By:

/s/ Diane Landers

 

 

 

Name: Diane Landers

 

 

 

Title: Chief Operating Officers

 

 

Principal Amount of Third Lien Notes:     $

 

Principal Amount of Unsecured Notes:  $

 

Principal Amount of Convertible Note:  $

 

Number of Shares of Preferred Stock:

 

Notice Address:

Manulife Asset Management (US) LLC

197 Clarendon Street, Boston, MA 02116

 

Fax: 617.375.1666

Attention: Diane Landers

Email: dlanders@manulifeam.com

 

SIGNATURE PAGE TO RESTRUCTURING SUPPORT AGREEMENT

 

--------------------------------------------------------------------------------


 

CONSENTING CREDITOR

 

HALRES LLC

 

By:

/s/ Floyd C. Wilson

 

Name: Floyd C. Wilson

 

Title:   President

 

 

Principal Amount of Third Lien Notes:     $

 

Principal Amount of Unsecured Notes:  $

 

Principal Amount of Convertible Note:  $

 

Number of Shares of Preferred Stock:

 

Notice Address:

3811 Turtle Creek Blvd., Suite 1000

Dallas, Texas 75219

 

Fax: 214.599.0200

Attention: Mark A. Welsh IV

Email: mwelsh@encapinvestments.com

 

SIGNATURE PAGE TO RESTRUCTURING SUPPORT AGREEMENT

 

--------------------------------------------------------------------------------


 

CONSENTING CREDITOR

 

Pioneer Diversified High Income Trust

By:  Pioneer Investment Management, Inc., its adviser

 

By:

/s/ William Taylor

 

 

 

Name: William Taylor

 

 

 

Title: Vice President

 

 

Principal Amount of Third Lien Notes:     $

 

Principal Amount of Unsecured Notes:  $

 

Principal Amount of Convertible Note:  $

 

Number of Shares of Preferred Stock:

 

Notice Address:

Pioneer Investment Management, Inc.

60 State Street

Boston, MA 02109

 

Fax: 617-528-6845

Attention: Will Taylor

Email: William.taylor@pioneerinvestments.com

 

SIGNATURE PAGE TO RESTRUCTURING SUPPORT AGREEMENT

 

--------------------------------------------------------------------------------


 

CONSENTING CREDITOR

 

Pioneer Funds — U.S. High Yield

By:  Pioneer Investment Management, Inc., its adviser

 

By:

/s/ William Taylor

 

 

 

Name: William Taylor

 

 

 

Title: Vice President

 

 

Principal Amount of Third Lien Notes:     $

 

Principal Amount of Unsecured Notes:  $

 

Principal Amount of Convertible Note:  $

 

Number of Shares of Preferred Stock:

 

Notice Address:

Pioneer Investment Management, Inc.

60 State Street

Boston, MA 02109

 

Fax: 617-528-6845

Attention: Will Taylor

Email: William.taylor@pioneerinvestments.com

 

SIGNATURE PAGE TO RESTRUCTURING SUPPORT AGREEMENT

 

--------------------------------------------------------------------------------


 

CONSENTING CREDITOR

 

Pioneer High Income Trust

By:  Pioneer Investment Management, Inc., its adviser

 

By:

/s/ William Taylor

 

 

 

Name: William Taylor

 

 

 

Title: Vice President

 

 

Principal Amount of Third Lien Notes:     $

 

Principal Amount of Unsecured Notes:  $

 

Principal Amount of Convertible Note:  $

 

Number of Shares of Preferred Stock:

 

Notice Address:

Pioneer Investment Management, Inc.

60 State Street

Boston, MA 02109

 

Fax: 617-528-6845

Attention: Will Taylor

Email: William.taylor@pioneerinvestments.com

 

SIGNATURE PAGE TO RESTRUCTURING SUPPORT AGREEMENT

 

--------------------------------------------------------------------------------


 

CONSENTING CREDITOR

 

Pioneer High Yield Fund

By:  Pioneer Investment Management, Inc., its adviser

 

By:

/s/ William Taylor

 

 

 

Name: William Taylor

 

 

 

Title: Vice President

 

 

Principal Amount of Third Lien Notes:     $

 

Principal Amount of Unsecured Notes:  $

 

Principal Amount of Convertible Note:  $

 

Number of Shares of Preferred Stock:

 

Notice Address:

Pioneer Investment Management, Inc.

60 State Street

Boston, MA 02109

 

Fax: 617-528-6845

Attention: Will Taylor

Email: William.taylor@pioneerinvestments.com

 

SIGNATURE PAGE TO RESTRUCTURING SUPPORT AGREEMENT

 

--------------------------------------------------------------------------------


 

CONSENTING CREDITOR

 

ING Partners, Inc. — VY Pioneer High Yield Portfolio

By:  Pioneer Investment Management, Inc., its adviser

 

By:

/s/ William Taylor

 

 

 

Name: William Taylor

 

 

 

Title: Vice President

 

 

Principal Amount of Third Lien Notes:     $

 

Principal Amount of Unsecured Notes:  $

 

Principal Amount of Convertible Note:  $

 

Number of Shares of Preferred Stock:

 

Notice Address:

Pioneer Investment Management, Inc.

60 State Street

Boston, MA 02109

 

Fax: 617-528-6845

Attention: Will Taylor

Email: William.taylor@pioneerinvestments.com

 

SIGNATURE PAGE TO RESTRUCTURING SUPPORT AGREEMENT

 

--------------------------------------------------------------------------------


 

CONSENTING CREDITOR

 

Pioneer Funds — Global High Yield

By:  Pioneer Investment Management, Inc., its adviser

 

By:

/s/ William Taylor

 

 

 

Name: William Taylor

 

 

 

Title: Vice President

 

 

Principal Amount of Third Lien Notes:     $

 

Principal Amount of Unsecured Notes:  $

 

Principal Amount of Convertible Note:  $

 

Number of Shares of Preferred Stock:

 

Notice Address:

Pioneer Investment Management, Inc.

60 State Street

Boston, MA 02109

 

Fax: 617-528-6845

Attention: Will Taylor

Email: William.taylor@pioneerinvestments.com

 

SIGNATURE PAGE TO RESTRUCTURING SUPPORT AGREEMENT

 

--------------------------------------------------------------------------------


 

CONSENTING CREDITOR

 

Pioneer Multi-Asset Income Fund

By:  Pioneer Investment Management, Inc., its adviser

 

By:

/s/ William Taylor

 

 

 

Name: William Taylor

 

 

 

Title: Vice President

 

 

Principal Amount of Third Lien Notes:     $

 

Principal Amount of Unsecured Notes:  $

 

Principal Amount of Convertible Note:  $

 

Number of Shares of Preferred Stock:

 

Notice Address:

Pioneer Investment Management, Inc.

60 State Street

Boston, MA 02109

 

Fax: 617-528-6845

Attention: Will Taylor

Email: William.taylor@pioneerinvestments.com

 

SIGNATURE PAGE TO RESTRUCTURING SUPPORT AGREEMENT

 

--------------------------------------------------------------------------------


 

CONSENTING CREDITOR

 

Credit Suisse Securities USA, LLC

 

By:

/s/ Kevin Lowe

 

 

 

Name: Kevin Lowe

 

 

 

Title: Managing Director

 

 

Principal Amount of Third Lien Notes:     $

 

Principal Amount of Unsecured Notes:  $

 

Principal Amount of Convertible Note:  $

 

Number of Shares of Preferred Stock:

 

Notice Address:                                      11 Madison Ave

New York, NY 10010

 

Fax: (212) 322-9355

Attention: Charles O’Reilly

Email: Charles.O’Reilly@csg.com

 

SIGNATURE PAGE TO RESTRUCTURING SUPPORT AGREEMENT

 

--------------------------------------------------------------------------------


 

CONSENTING CREDITOR

 

Equitec Specialists, LLC

 

By:

/s/ Christopher Kuehner

 

 

 

Name: Christopher Kuehner

 

 

 

Title: Compliance Officer

 

 

Principal Amount of Third Lien Notes:     $

 

Principal Amount of Unsecured Notes:  $

 

Principal Amount of Convertible Note:  $

 

Number of Shares of Preferred Stock:

 

Notice Address:

Equitec Specialist, LLC

8 Spruce Street #50C

New York, NY 10038

 

Fax: 212-747-1114

Attention: Dan Katzner

Email: dkatzner@eqtc.com

 

SIGNATURE PAGE TO RESTRUCTURING SUPPORT AGREEMENT

 

--------------------------------------------------------------------------------


 

CONSENTING CREDITOR

 

CANADA PENSION PLAN INVESTMENT BOARD

 

By:

/s/ Scott Lawrence

 

Name: Scott Lawrence

 

Title:   Managing Director, Head of Relationship Investments

 

 

Principal Amount of Third Lien Notes:     $

 

Principal Amount of Unsecured Notes:  $

 

Principal Amount of Convertible Note:  $

 

Number of Shares of Preferred Stock:

 

Notice Address:

One Queen Street East, Suite 2500

Toronto, Ontario M5C 2W5

 

Fax:

Attention:

Email:

 

SIGNATURE PAGE TO RESTRUCTURING SUPPORT AGREEMENT

 

--------------------------------------------------------------------------------


 

CONSENTING CREDITOR

 

Thornburg Investment Income Builder Fund

 

By:

/s/ Jason Brady

 

 

 

Name: Jason Brady

 

 

 

Title: Portfolio Manager, President & CEO

 

 

Principal Amount of Third Lien Notes:     $

 

Principal Amount of Unsecured Notes:  $

 

Principal Amount of Convertible Note:  $

 

Number of Shares of Preferred Stock:

 

Notice Address:

2300 North Ridgetop RD

Santa Fe, NM 87506

 

Fax: 505.467.7175

Attention: Leon Sandersfeld

Email: lsandersfeld@thornburg.com

 

SIGNATURE PAGE TO RESTRUCTURING SUPPORT AGREEMENT

 

--------------------------------------------------------------------------------


 

CONSENTING CREDITOR

 

Thornburg Strategic Income Fund

 

By:

/s/ Jason Brady

 

 

 

Name: Jason Brady

 

 

 

Title: Portfolio Manager, President & CEO

 

 

Principal Amount of Third Lien Notes:     $

 

Principal Amount of Unsecured Notes:  $

 

Principal Amount of Convertible Note:  $

 

Number of Shares of Preferred Stock:

 

Notice Address:

2300 North Ridgetop RD

Santa Fe, NM 87506

 

Fax: 505.467.7175

Attention: Leon Sandersfeld

Email: lsandersfeld@thornburg.com

 

SIGNATURE PAGE TO RESTRUCTURING SUPPORT AGREEMENT

 

--------------------------------------------------------------------------------


 

CONSENTING CREDITOR

 

Delaware Public Employees’ Retirement System

 

By:

/s/ Jason Brady

 

 

 

Name: Jason Brady

 

 

 

Title: Portfolio Manager, President & CEO

 

 

Principal Amount of Third Lien Notes:     $

 

Principal Amount of Unsecured Notes:  $

 

Principal Amount of Convertible Note:  $

 

Number of Shares of Preferred Stock:

 

Notice Address:

2300 North Ridgetop RD

Santa Fe, NM 87506

 

Fax: 505.467.7175

Attention: Leon Sandersfeld

Email: lsandersfeld@thornburg.com

 

SIGNATURE PAGE TO RESTRUCTURING SUPPORT AGREEMENT

 

--------------------------------------------------------------------------------


 

CONSENTING CREDITOR

 

Arlington County Employees’ Retirement System

 

By:

/s/ Jason Brady

 

 

 

Name: Jason Brady

 

 

 

Title: Portfolio Manager, President & CEO

 

 

Principal Amount of Third Lien Notes:     $

 

Principal Amount of Unsecured Notes:  $

 

Principal Amount of Convertible Note:  $

 

Number of Shares of Preferred Stock:

 

Notice Address:

2300 North Ridgetop RD

Santa Fe, NM 87506

 

Fax: 505.467.7175

Attention: Leon Sandersfeld

Email: lsandersfeld@thornburg.com

 

SIGNATURE PAGE TO RESTRUCTURING SUPPORT AGREEMENT

 

--------------------------------------------------------------------------------


 

CONSENTING CREDITOR

 

 

/s/ Floyd C. Wilson

 

Floyd C. Wilson

 

 

Principal Amount of Third Lien Notes:     $

 

Principal Amount of Unsecured Notes:  $

 

Principal Amount of Convertible Note:  $

 

Number of Shares of Preferred Stock:

 

Notice Address:

 

c/o Halcón Resources Corporation

1000 Louisiana Street, Suite 6700

Houston, Texas 77002

Fax: 713.589.8020

Attention: Floyd C. Wilson

Email: fwilson@halconresources.com

 

SIGNATURE PAGE TO RESTRUCTURING SUPPORT AGREEMENT

 

--------------------------------------------------------------------------------


 

CONSENTING CREDITOR

 

 

/s/ James W. Christmas

 

James W. Christmas

 

 

Principal Amount of Third Lien Notes:     $

 

Principal Amount of Unsecured Notes:  $

 

Principal Amount of Convertible Note:  $

 

Number of Shares of Preferred Stock:

 

Notice Address:

 

1089 Oceanfront

Long Beach, New York 11561

 

Fax:

Attention:

Email: jchristmas@halconresources.com

 

SIGNATURE PAGE TO RESTRUCTURING SUPPORT AGREEMENT

 

--------------------------------------------------------------------------------


 

CONSENTING CREDITOR

 

Delaware Investment Advisers, a series of Delaware Management Business Trust, on
behalf

of each of the accounts on Appendix A for which it is designated as investment
adviser,

severally and not jointly

 

By:

/s/ Wayne A. Anglace

 

Name: Wayne A. Anglace

 

Title:   Vice President/Portfolio Manager

 

 

 

Delaware Investments Fund Advisers, a series of Delaware Management Business
Trust, on

behalf of each of the accounts on Appendix A for which it is designated as
investment

adviser, severally and not jointly

 

By:

/s/ Wayne A. Anglace

 

Name: Wayne A. Anglace

 

Title:   Vice President/Portfolio Manager

 

 

 

Delaware Management Company, a series of Delaware Management Business Trust, on

behalf of each of the accounts on Appendix A for which it is designated as
investment

adviser, severally and not jointly

 

By:

/s/ Wayne A. Anglace

 

Name: Wayne A. Anglace

 

Title:   Vice President/Portfolio Manager

 

 

Notice Address:

c/o Delaware Investments

2005 Market Street

Philadelphia, PA 19103

Attn:  Wayne Anglace, with a copy to General Counsel

Fax:  215-255-1640

Email: wayne.anglace@delinvest.com

 

SIGNATURE PAGE TO RESTRUCTURING SUPPORT AGREEMENT

 

--------------------------------------------------------------------------------


 

Appendix A

 

Account

 

Investment Adviser

Delaware Investments Dividend and Income Fund, Inc.

 

Delaware Management Company, a series of Delaware Management Business Trust
(“DMC”)

Delaware VIP Diversified Income Series, a series of Delaware VIP Trust

 

DMC

Delaware Divided Income Fund, a series of Delaware Group Equity Funds V

 

DMC

Delaware Enhanced Global Dividend and Income Fund

 

DMC

Delaware Diversified Income Fund, a series of Delaware Group Adviser Funds

 

DMC

Delaware Foundation Conservative Allocation Fund, a series of Delaware Group
Foundation Funds

 

DMC

Delaware Foundation Moderate Allocation Fund, a series of Delaware Group
Foundation Funds

 

DMC

Delaware Foundation Growth Allocation Fund, a series of Delaware Group
Foundation Funds

 

DMC

Optimum Fixed Income Fund, a series of Optimum Fund Trust

 

DMC

LVIP Delaware Foundation Conservative Allocation Fund, a series of Lincoln
Variable Insurance Products Trust

 

Delaware Investments Fund Advisers, a series of Delaware Management Business
Trust (“DIFA”)

LVIP Delaware Foundation Moderate Allocation Fund, a series of Lincoln Variable
Insurance Products Trust

 

DIFA

LVIP Delaware Foundation Aggressive Allocation Fund, a series of Lincoln
Variable Insurance Products Trust

 

DIFA

Munson Healthcare Operating Fund — Convertibles

 

Delaware Investment Advisers, a series of Delaware Management Business Trust
(“DIA”)

Munson Healthcare Pension Plan - Convertibles

 

DIA

Munson Healthcare Foundation - Convertibles

 

DIA

Presbyterian Villages of Michigan Foundation

 

DIA

Midland First United Methodist Church Foundation

 

DIA

Hurley Hospital Post Retirement

 

DIA

Bronson Healthcare Group Self Funded Liability Account

 

DIA

Bronson Healthcare Group Post Retirement Medical

 

DIA

Bronson Healthcare Group Long Term Reserve

 

DIA

Bronson Healthcare Group Pension Plan

 

DIA

Delaware Diversified Income Trust, a separate fund established under the
Delaware Investments Collective Investment Trust

 

DIA

Bronson Battle Creek Retirement Plan

 

DIA

 

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

Restructuring Subsidiaries

 

Halcón Holdings, Inc.

HK Resources, LLC

The 7711 Corporation

Halcón Gulf States, LLC

Halcón Louisiana Operating, L.P.

Halcón Field Services, LLC

Halcón Energy Properties, Inc.

Halcón Operating Co., Inc.

Halcón Williston I, LLC

Halcón Williston II, LLC

Halcón Operating Inc.

HRC Energy Louisiana, LLC

HRC Energy Resources (WV), Inc.

HRC Production Company

Halcón Energy Holdings, LLC

HRC Energy, LLC

HK Energy, LLC

HK Louisiana Operating, LLC

HK Oil & Gas, LLC

HK Energy Operating, LLC

HRC Operating, LLC

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

TERM SHEET

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

FORM OF JOINDER AGREEMENT FOR CONSENTING CREDITORS

 

This Joinder Agreement to the Restructuring Support Agreement, dated as of [•],
2016 (as amended, supplemented or otherwise modified from time to time, the
“Agreement”), by and among Halcón Resources Corporation and its subsidiaries
party thereto, and the holders of the principal amounts outstanding under the
[Third Lien Notes / Unsecured Notes / Convertible Note / Preferred Stock]
(together with their respective successors and permitted assigns, the
“Consenting Creditors” and each, a “Consenting Creditor”) is executed and
delivered by                                                   (the “Joining
Party”) as of                         , 2016.  Each capitalized term used herein
but not otherwise defined shall have the meaning set forth in the Agreement.

 

1.              Agreement to be Bound.  The Joining Party hereby agrees to be
bound by all of the terms of the Agreement, a copy of which is attached to this
Joinder Agreement as Annex I (as the same has been or may be hereafter amended,
restated or otherwise modified from time to time in accordance with the
provisions hereof).  The Joining Party shall hereafter be deemed to be a
“Consenting Creditor” and a “Party” for all purposes under the Agreement and
with respect to any and all Note Claims and/or Preferred Stock held by such
Joining Party.

 

2.              Representations and Warranties.  With respect to [the aggregate
principal amount of Third Lien Notes / Unsecured Notes / Convertible Note] [the
number of shares of Preferred Stock], in each case, set forth below its name on
the signature page hereto, the Joining Party hereby makes the representations
and warranties of the Consenting Creditors set forth in Section 7 of the
Agreement to each other Party to the Agreement.

 

3.              Governing Law.  This Joinder Agreement shall be governed by and
construed in accordance with the internal laws of the State of New York, without
regard to any conflict of laws provisions which would require the application of
the law of any other jurisdiction.

 

[Signature Page Follows]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Joining Party has caused this Joinder to be executed as
of the date first written above.

 

[CONSENTING CREDITOR]

 

 

By:

 

 

Name:

 

Title:

 

 

Principal Amount of the Third Lien Notes:  $                          

 

Principal Amount of the Unsecured Notes:  $                          

 

Principal Amount of the Convertible Note: $                          

 

Number of Shares of Preferred Stock:                          

 

 

Notice Address:

 

 

 

 

 

 

 

Fax:

 

Attention:

 

Email:

 

 

 

 

Acknowledged:

 

 

 

HALĆON RESOURCES CORPORATION

 

 

 

By:

 

 

Name:

 

Title:

 

SIGNATURE PAGE TO JOINDER

 

--------------------------------------------------------------------------------